Exhibit 10.2

CONFIDENTIAL TREATMENT MATERIAL

 

CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

 

 

LICENSE AND COLLABORATION AGREEMENT



BY AND BETWEEN

INCYTE EUROPE SARL

AND

JIANGSU HEnGRUI MEDICINE CO., LTD.

 

SEPTEMBER 1, 2015

 

 

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE 1

DEFINITIONS


1 

ARTICLE 2

LICENSES


12 

2.1

Grant to Incyte


12 

2.2

Additional Licensing Provisions


13 

2.3

Hengrui Retained Rights


13 

2.4

Transfer of Hengrui Know-How


14 

2.5

Performance by Affiliates, Subcontractors and Sublicensees


14 

2.6

Restrictive Covenants


15 

ARTICLE 3

GOVERNANCE


16 

3.1

Joint Steering Committee


16 

3.2

Joint Steering Committee Membership


17 

3.3

Joint Steering Committee Meetings


18 

3.4

Decision-Making


18 

3.5

Dispute Resolution Procedures


18 

3.6

Limits on JSC and Committee Authority


19 

3.7

Committees


19 

3.8

Minutes of Committee Meetings


19 

3.9

Exchange of Information


20 

3.10

Alliance Managers


20 

ARTICLE 4

DEVELOPMENT


20 

4.1

Overview


20 

4.2

Development Costs


23 

4.3

Records, Reports and Information


23 

4.4

Clinical Supply


24 

ARTICLE 5

REGULATORY


24 

5.1

Regulatory Data and Regulatory Materials


24 

5.2

Regulatory Filings and Regulatory Approvals


24 

5.3

Communications


26 

5.4

Adverse Event Reporting; Safety Data Exchange and Medical Inquiries


26 

5.5

Regulatory Authority Communications Received by a Party


28 

5.6

Recall, Withdrawal, or Market Notification of Product


29 

ARTICLE 6

COMMERCIALIZATION


30 

6.1

Commercialization in the Territories


30 

 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

(continued)

 

 

 

 

6.2

Both Parties’ Performance


31 

ARTICLE 7

PAYMENTS


31 

7.1

Upfront License Fee


31 

7.2

Milestone Payments


31 

7.3

Royalty Payments to Hengrui


32 

7.4

Royalty Payments and Reports


33 

7.5

Third Party Royalties and Other Payments


33 

7.6

Taxes and Withholding


34 

7.7

Currency Conversion


35 

7.8

General Payment Procedures


35 

7.9

Late Payments


35 

7.10

Records; Audits


35 

ARTICLE 8

INTELLECTUAL PROPERTY MATTERS


36 

8.1

Inventions and Related Intellectual Property Rights


36 

8.2

Patent Prosecution and Maintenance of Hengrui Patents


37 

8.3

Patent Prosecution and Maintenance of Joint Patents


38 

8.4

Defense and Enforcement of Patents


40 

8.5

Patent Term Extensions


43 

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS


43 

9.1

Mutual Representations and Warranties


43 

9.2

Additional Representations and Warranties of Hengrui


44 

9.3

Mutual Covenants


46 

9.4

Disclaimer


48 

9.5

No Other Representations or Warranties


48 

ARTICLE 10

INDEMNIFICATION


48 

10.1

Indemnification by Hengrui


49 

10.2

Indemnification by Incyte


49 

10.3

Indemnification Procedures


49 

10.4

Limitation of Liability


52 

10.5

Insurance


52 

 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

(continued)

 

 

 

 

ARTICLE 11

CONFIDENTIALITY


52 

11.1

Confidential Information


52 

11.2

Confidentiality Obligations


53 

11.3

Return of Confidential Information


53 

11.4

Permitted Disclosure and Use


53 

11.5

Notification


54 

11.6

Publicity; Filing of this Agreement


54 

11.7

Publication


55 

11.8

Use of Names


56 

11.9

Survival


56 

11.10

Effect of Change of Control of Hengrui


56 

ARTICLE 12

TERM AND TERMINATION


57 

12.1

Term


57 

12.2

Incyte Termination for Convenience


58 

12.3

Termination for Breach or Bankruptcy


58 

12.4

Termination Disputes


58 

ARTICLE 13

EFFECTS OF TERMINATION AND OTHER REMEDIES FOR MATERIAL BREACH OR DEFAULT,
BANKRUPTCY, OR TERMINATION FOR CONVENIENCE


59 

13.1

Termination by Incyte for Convenience, and Termination by Hengrui for Incyte’s
Breach or Bankruptcy


59 

13.2

Termination by Incyte for Hengrui’s Breach or Bankruptcy


60 

13.3

Expiration of this Agreement


61 

13.4

Return of Confidential Information


61 

13.5

Accrued Rights


61 

13.6

Survival


61 

13.7

Rights in Bankruptcy


61 

ARTICLE 14

DISPUTE RESOLUTION


62 

14.1

Disputes


62 

14.2

Arising Between the Parties


62 

14.3

Dispute Resolutions


62 

14.4

Patent and Trademark Dispute Resolution


62 

14.5

Arbitration


62 

14.6

Injunctive Relief


63 

 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

TABLE OF CONTENTS

(continued)

 

ARTICLE 15

MISCELLANEOUS


63 

15.1

Entire Agreement; Amendment


63 

15.2

Force Majeure


63 

15.3

Notices


63 

15.4

No Strict Construction; Interpretation


64 

15.5

Assignment


64 

15.6

Further Actions


65 

15.7

Severability


65 

15.8

No Waiver


65 

15.9

Cumulative Remedies


65 

15.10

Independent Contractors


65 

15.11

No Third Party Rights


65 

15.12

Expenses


65 

15.13

English Language; Governing Law


66 

15.14

Counterparts


66 

 





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

LICENSE AND COLLABORATION AGREEMENT

This License and Collaboration Agreement (this “Agreement”), dated as of
September 1, 2015 (the “Effective Date”), is made by and between Incyte Europe
SARL, a Swiss limited liability company (a société à responsabilité limitée)
having its principal place of business at 1 rue Pre-de-la-Bichette, Geneva,
Switzerland 1202 (“Incyte”), and Jiangsu Hengrui Medicine Co., Ltd., a Chinese
limited liability company with offices at No.7 Kunlunshan Road, Lianyungang Eco
& Tech Development Zone, Jiangsu Province, China 222047 (“Hengrui”). Incyte and
Hengrui are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” 

RECITALS

Whereas, Hengrui has developed and is currently further developing the Licensed
Antibodies (as defined below), including the PD-1 monoclonal antibody SHR-1210
for the treatment and/or control of cancer;

Whereas, Incyte has significant experience in the development of pharmaceutical
products;

Whereas, Incyte and Hengrui desire to establish a global collaboration for the
further development and worldwide commercialization of the Licensed Antibodies;
and

Whereas, Hengrui will have the exclusive commercialization rights in the Hengrui
Territory (as defined below) and Incyte will have the exclusive
commercialization rights in the rest of the world.

Now Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

Article 1
Definitions

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this Article 1 or as otherwise defined elsewhere in
this Agreement:

1.1.“Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Party, but only for so long as such
control shall continue.  For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) shall be presumed to exist with respect to a Person in the event
of the possession, direct or indirect, of (i) the power to direct or cause the
direction of the management and policies of such Person (whether through
ownership of securities, by contract or otherwise), or (ii) at [**] of the
voting securities or other comparable equity interests.  The Parties acknowledge
that in the case of certain entities organized under the laws of certain
countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than [**], and that in such
case, such lower percentage shall be substituted in the preceding sentence;
provided that such foreign investor has the power to direct or cause the
direction of the management

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

and policies of such Person.  For the avoidance of doubt, neither of the Parties
shall be deemed to be an “Affiliate” of the other. 

1.2.“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable
anti-corruption laws and laws for the prevention of bribery, fraud,
racketeering, money laundering or terrorism.

1.3.“Back-up Antibodies” means any PD-1 Antibody (other than the Lead Antibody)
that is (i) Controlled by Hengrui (or its Affiliates) as of the Effective Date,
or (ii) that comes under the Control of Hengrui (or its Affiliates) during the
Term, including (A) any second generation PD-1 monoclonal antibodies and (B) any
second generation PD-1 monoclonal antibody derivatives.  

1.4.“Back-up Product” means any pharmaceutical product containing a Back-up
Antibody (alone or with other active ingredients), in all forms, presentations,
formulations, administration, dosages, dosage forms, and packages.  

1.5.“Biosimilar Product” means, on a country-by-country basis, a biologic
product (a) whose licensing, approval, or marketing authorization relies in
whole or in significant part on a prior approval, licensing or marketing
authorization granted any Licensed Product; (b) whose licensing, approval, or
marketing authorization relies in whole or in significant part on any data
generated in support of a prior approval,  licensing, or marketing authorization
granted any Licensed Product; or (c) is determined by the applicable Regulatory
Authority to be  “interchangeable” with a Licensed Product as such term is
defined in 42 USC §262(i)(3); provided, that, for clarity, the reference to
reliance “in significant part” in clauses (a) and (b) of this Section 1.5 shall
not mean that regulatory approval of such biologic product does not require the
conduct of clinical trials for such product. 

1.6.“Business Day” means a day (other than Saturday or Sunday) on which banks
are open for business in Geneva, Switzerland and Jiangsu Province, China.  

1.7.“Calendar Quarter”  means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.8.“Calendar Year” means a period of twelve consecutive calendar months
beginning on and including January 1 and ending on December 31.

1.9.“Clinical Trial” means human clinical studies in which a Licensed Product is
administered or otherwise evaluated in humans, including any Phase IV clinical
studies sponsored by either Party or co-sponsored by both Parties or
investigator initiated human clinical studies funded or otherwise supported by
either Party or both Parties.

1.10.“CMC Information” means information or data related to, or contained in,
the DMFs or the CMC section (or equivalent thereof) of any MAA or other
Regulatory Approval for the Licensed Products, or IND or CTA, or any other
similar data or information.

1.11.“Commercialize”, “Commercializing” or “Commercialization” means all
activities covering the marketing, promotion, selling or offering for sale of a
Licensed

2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Product, including planning, market research, pre-marketing, advertising,
educating, marketing, promoting, importing, exporting, distributing and
post-marketing safety surveillance and reporting obligations.  For clarity,
“Commercialization” shall not include any activities covering Manufacturing or
Development of the Licensed Antibodies or the Licensed Products.

1.12.“Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, including to Develop, Commercialize or
Manufacture the Licensed Antibodies or the Licensed Products, those efforts and
resources consistent with such Party’s efforts in pursuing the development,
commercialization or manufacture of any other comparable pharmaceutical products
that are of similar market potential as such Licensed Antibody or Licensed
Product being actively Developed, Manufactured or Commercialized under this
Agreement by such Party, taking into account all relevant factors including
product labeling or anticipated labeling, present and future market potential,
past performance of such Licensed Antibody or Licensed Product, financial
return, medical and clinical considerations, present and future regulatory
environment and competitive market conditions, all as measured by the facts and
circumstances at the time such efforts are due; provided that, Commercially
Reasonable Efforts with respect to a Licensed Product requires that a Party: (a)
set and seek to achieve reasonable objectives for carrying out its obligations,
subject to adjustment or modification of such objectives taking into account all
relevant factors, including those set forth above, and (b) make and implement
decisions and allocate appropriate resources for the purpose of advancing
progress with respect to achieving such objectives.  Commercially Reasonable
Efforts shall be determined on a market-by-market basis for a particular
Licensed Antibody or Licensed Product, and it is anticipated that the level of
effort will be different for different markets. 

1.13.“Control” means, when used in reference to intellectual property (including
Patents, Inventions and Know-How), Confidential Information, other intangible
property, or materials, that a Party owns or has a license or sublicense to such
intellectual property (including Patents, Inventions and Know-How), Confidential
Information, other intangible property or materials, and has the ability to
grant access, a license or sublicense or other right to use such intellectual
property (including Patents, Inventions and Know-How), Confidential Information,
other intangible property or materials, as applicable, as provided for herein;
provided, however, that such ability to grant such access, license, sublicense
or other right is included only to the extent not (i) requiring the consent of a
Third Party or (ii) violating the terms of any agreement or other arrangement
with any Third Party.

1.14.“Develop”,  “Developing” or “Development” means all activities covering
research, non-clinical, preclinical and clinical trials, toxicology testing,
manufacturing development, formulation development, statistical analysis and
reporting, preparation and submission of applications (including CMC
Information) for Regulatory Approvals (including Pricing Approval) of the
Licensed Products in the Territories, necessary or reasonably useful or
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining all Regulatory Approvals (including Pricing Approval)
for the Licensed Products in the Territories. For clarity, “Development” shall
include all Clinical Trials as well as other post Product Approval studies
(including non-interventional studies) conducted for the aforementioned
purposes, but shall not include any activities covering Commercialization or
Manufacture.



3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.15.“Development Activities” means all Development activities that either have
applicability for the Development of the Licensed Antibodies and the Licensed
Products in a country of the Incyte Territory or a country of the Hengrui
Territory or are necessary for the Development of a Licensed Antibody or a
Licensed Product.

1.16. “Development Costs” means the costs and expenses incurred by a Party or
its Affiliates directly attributable to, or reasonably allocable to, the
Development of the Licensed Products. “Development Costs” shall include (i)
Out-of-Pocket Costs and (ii) internal costs (e.g., staff or administrative) that
are directly attributable or reasonably allocable to the Development of the
Licensed Products. 

1.17.“Development Data” means all non-clinical, clinical, technical, chemical,
safety, and scientific data and information and other results, including
relevant laboratory notebook information, screening data, Regulatory Data and
synthesis schemes, including descriptions in any form, data and other
information, generated by or resulting from or in connection with the conduct of
Development Activities. 

1.18.“Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.19.“EMA” means the European Medicines Agency or its successor.

1.20.“Euro” means a Euro, and “€” shall be interpreted accordingly.

1.21.“European Union” or “EU” means the countries of the European Union, as it
is constituted as of the Effective Date and such other countries included in the
Incyte Territory as of the Effective Date that after the Effective Date become
members of the EU.

1.22.“FDA” means the U.S. Food and Drug Administration or its successor.

1.23.“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder.

1.24.“Field” means all uses, including diagnosis, therapeutic treatment and
prevention of all diseases in animals and humans.

1.25.“First Commercial Sale” means, with respect to a Licensed Product, on a
country by country basis, the first sale of such Licensed Product in a given
country or other regulatory jurisdiction in the Territories after receipt of
Regulatory Approval (not including Pricing Approval) for such Licensed Product
in such country or regulatory jurisdiction. 

1.26.“Good Clinical Practices” or “GCP” means all applicable Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(i) as set forth in European Commission Directive 2001/20/EC relating to the
implementation of good clinical practice in the conduct of clinical trials on
medicinal products for human use, and brought into law by European Commission
Directive 2005/28/EC laying down the principles and detailed guidelines for good
clinical practice for investigational medicinal products, (ii) regulation
536/2014 of the European Parliament and of the council of 16 April 2014 on
clinical trials on medicinal products for human use, (iii) the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (“ICH”)

4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Harmonised Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal products
in the EU, (iv) the Declaration of Helsinki (2004) as last amended at the 64th
World Medical Association in October 2013 and any further amendments or
clarifications thereto, (v) U.S. Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(vi) the equivalent Laws in any relevant country, each as may be amended and
applicable from time to time and in each case that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects. 

1.27.“Good Laboratory Practices” or “GLP” means all applicable Good Laboratory
Practice standards, including, as applicable, (i) as set forth in European
Commission Directive 2004/10/EC relating to the application of the principles of
good laboratory practices, as may be amended from time to time, as well as the
OECD Series on Principles of Good Laboratory Practice, (ii) the then-current
good laboratory practice standards promulgated or endorsed by the FDA as defined
in 21 C.F.R. Part 58, and (iii) the equivalent Laws in any relevant country,
each as may be amended and applicable from time to time.

1.28.“Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including (i) the applicable part of quality assurance
to ensure that products are consistently produced and controlled in accordance
with the quality standards appropriate for their intended use, as defined in
European Commission Directive 2003/94/EC laying down the principles and
guidelines of good manufacturing practice, (ii) the principles detailed in the
U.S. Current Good Manufacturing Practices, 21 C.F.R. Sections 210, 211, 601 and
610, (iii) the Rules Governing Medicinal Products in the European Community,
Volume IV Good Manufacturing Practice for Medicinal Products, (iv) the
principles detailed in the ICH Q7A guidelines, and (v) the equivalent Laws in
any relevant country, each as may be amended and applicable from time to time.

1.29.“Governmental Authority” means any multinational, federal, state, local,
municipal or other governmental authority of any nature (including any
governmental association, division, prefecture, subdivision, department, agency,
bureau, branch, office, commission, committee, council, court or other tribunal,
such as statutory health insurance funds and their associations), in each case
having jurisdiction over the applicable subject matter.

1.30.“Hengrui Invention” means any Invention conceived, created or reduced to
practice solely by Hengrui or its Affiliates, or a Person under an obligation of
assignment to Hengrui or its Affiliates.

1.31. “Hengrui Know-How” means all Know-How that is Controlled by Hengrui (or
its Affiliates) as of the Effective Date or at any time during the Term, which
is necessary or useful for the Development, Manufacture or Commercialization of
the Licensed Antibodies and/or Licensed Products. 

1.32. “Hengrui Patent” means any Patent in the Territories that is (i)
Controlled by Hengrui (or its Affiliates) as of the Effective Date, including
the Patents listed in Schedule



5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.32, or (ii) that comes under the Control of Hengrui (or its Affiliates) during
the Term, in each case of (i) or (ii) which is necessary or useful for the
Development, Manufacture or Commercialization of the Licensed Antibodies and/or
Licensed Products. 

1.33.“Hengrui Technology” means the Hengrui Patents and Hengrui Know-How.

1.34.“Hengrui Territory” means China, including Hong Kong, Macau and Taiwan.

1.35.“Incyte Invention” means any Invention conceived, created or reduced to
practice solely by Incyte or its Affiliates, or a Person under an obligation of
assignment to Incyte or its Affiliates.

1.36.“Incyte Territory” means the entire world except for countries of the
Hengrui Territory.

1.37.“IND” means the equivalent application of an Investigational New Drug
Application to the equivalent agency of the FDA in the Territories, such as a
clinical trial application (“CTA”) or a clinical trial exemption, the filing of
which is necessary to commence or conduct clinical testing of a pharmaceutical
product in humans in such jurisdiction.    

1.38.“Invention” means any Know-How (in each case, whether patentable or not)
that is not existing as of the Effective Date and is conceived, created or
reduced to practice under this Agreement during the Term.

1.39.“Joint Invention” means any Invention that is neither a Hengrui Invention
nor an Incyte Invention.

1.40.“Joint Patent” means any Patent claiming a Joint Invention.

1.41.“Joint Steering Committee” or “JSC” means the joint steering committee
formed by the Parties as described in Section 3.1.

1.42.“Joint Technology” means the Joint Inventions and the Joint Patents.

1.43.“Know-How” means any proprietary data, results, material(s), technology,
and nonpublic information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports and plans, market research,
expertise, technology, test data (including pharmacological, biological,
chemical, biochemical, toxicological, preclinical and clinical test data),
analytical and quality control data, stability data, other study data and
procedures, including Development Data.

1.44.“Laws” means all laws, statutes, rules, regulations, directives, decisions,
ordinances, guidelines and other pronouncements of any Governmental Authority.

1.45.“Lead Antibody” means the humanized anti-human PD-1 monoclonal antibody
SHR-1210, as exemplified by the sequence in Exhibit A. 

6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.46.“Lead Product”  any pharmaceutical product containing the Lead Antibody
(alone or with other active ingredients), in all forms, presentations,
formulations, administration, dosages, dosage forms, and packages. 

1.47.“Licensed Antibodies” means the Lead Antibody and the Back-up Antibodies. 

1.48.“Licensed Product” means any pharmaceutical product containing a Licensed
Antibody (alone or with other active ingredients), in all forms, presentations,
formulations, administration, dosages, dosage forms, and packages. 

1.49.“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of Licensed Antibodies or Licensed Product, or any ingredient
thereof, including manufacturing for research, pre-clinical or clinical use or
commercial sale, in-process and lot release testing, release of a Licensed
Antibody or Licensed Product, quality assurance activities related to
manufacturing of a Licensed Antibody or Licensed Product, packing, labeling,
handling and storage of Licensed Product.

1.50.“Manufacturing Costs” means the total cost of manufacturing Licensed
Antibodies or Licensed Product, as applicable, including the following
components (i) external manufacturing fees, including freight and duty; (ii) raw
materials, excipients, and packaging components; (iii) direct labor; (iv)
factory overhead costs that can be directly attributed to the Licensed
Antibodies or Licensed Product, such as equipment maintenance and repair,
ongoing stability program costs, other plant services (e.g., waste treatment,
waste incineration), supplies, and indirect labor (e.g., indirect hourly wages,
salaried personnel, employee benefits, and overtime), and depreciation on direct
capital assets (capital assets that can be directly attributed to the Licensed
Antibodies or Licensed Product); and (v) allocations of indirect factory
overhead and site support costs, such as utilities, quality assurance/testing,
plant security, site science and technology (e.g., process design, process
improvement), engineering, plant management/administration, building maintenance
and repairs, safety and environmental, production planning and scheduling,
depreciation on indirect capital assets, procurement, warehousing, and corporate
site services (e.g., Finance, Human Resources, Information Services, etc.).  

1.51.“Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market the Licensed Products
(but excluding Pricing Approval) in any particular country or regulatory
jurisdiction, including such application filed with the FDA, with the EMA
pursuant to the centralized procedure, with the MHLW or with the applicable
Regulatory Authority of a country in the Territories. 

1.52.“MHLW”  means Japan’s Ministry of Health, Labor and Welfare and any of its
subsidiary agencies or local governments responsible for pharmaceutical matters,
or any successor agency having substantially the same function.  

1.53.“Net Sales” means the gross amount invoiced by or on behalf of Incyte or
any of its respective Affiliates or sublicensees (or any permitted distributors)
in accordance with this Agreement to independent Third Parties on account of
sales of the Licensed Products, less the following deductions specifically and
solely related to the Licensed Products and actually allowed:    

7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(a)customary trade, cash or quantity discounts, including early payment cash
discounts, actually paid, granted or accrued, to the extent not already
reflected in the amount invoiced;

(b)retroactive price reductions that are actually allowed or granted;

(c)value added tax, excise and sales taxes and customs duties to the extent
included in the price and separately itemized on the invoice price (but
specifically excluding, for clarity, any income taxes assessed against the
income arising from such sale);

(d)outbound freight, transportation, shipment and insurance costs to the extent
included in the price and separately itemized;

(e)returns, rebates, chargebacks and other allowances;

(f)bad debt;

(g)compulsory payments and rebates directly related to the sale of the Licensed
Products paid to a Governmental Authority pursuant to governmental regulations
by reason of any national or local health insurance program or similar program;
and

(h)any other adjustment to gross sales in order to calculate net sales as
customarily calculated by Incyte in accordance with GAAP.

In the case of any sale of the Licensed Products for value other than in an
arm’s length transaction exclusively for cash, such as barter or counter-trade,
Net Sales shall be determined by referencing Net Sales at which substantially
similar quantities of the Licensed Products are sold in an arm’s length
transaction for cash.

Notwithstanding the foregoing, amounts billed by Incyte, its Affiliates, its
sublicensees or any permitted distributors for the sale of Licensed Product
among Incyte, its Affiliates, its sublicensees or any permitted distributor for
resale shall not be included in the computation of Net Sales hereunder.  Net
Sales shall be accounted for in accordance with U.S. generally accepted
accounting principles (“GAAP”), consistently applied.

If a Licensed Product is sold as part of a product containing an additional
clinically active component, Net Sales of Product, for the purpose of
determining royalty payments, shall be determined by multiplying Net Sales (as
defined above) of the combination product by the fraction A/(A+B), where A is
the average sales price of the Licensed Products containing the Licensed
Antibody alone when sold separately in finished form and B is the average sale
price of the additional clinically active component sold separately in finished
form, provided that, if the individual components are not sold separately, the
Parties will agree in good faith a reasonable apportionment of the sale price
between the components of the Licensed Products in question.

1.54. “Out-of-Pocket Costs” means costs and expenses, excluding value added tax,
paid to Third Parties (or payable to Third Parties and accrued in accordance
with GAAP), other than Affiliates or employees, by either Party.

8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.55.“Patents” means patents and patent applications and all substitutions,
divisions, continuations, continuations-in-part, any patent issued with respect
to any such patent applications, any reissue, reexamination, utility models or
designs, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all counterparts
thereof in any country.

1.56.“Patent Term Extension” means any term extensions, supplementary protection
certificates and equivalents thereof offering Patent protection beyond the
initial term with respect to any issued Patents.

1.57.“PD-1” means programmed cell death protein 1.

1.58.“PD-1 Antibody” means any a monospecific monoclonal antibody that binds to
the PD-1 receptor and blocks its interaction with the PD-1 ligands PD-L1 and
PD-L2. 

1.59.“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

1.60.“Phase I Clinical Trial” means a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(a) or the foreign equivalent
thereof. 

1.61.“Pricing Approval” means the approval, agreement, determination or decision
from a Governmental Authority establishing the price and/or reimbursement for
the Licensed Products for sale in a given country or regulatory jurisdiction, as
required by applicable Laws in such country or other regulatory jurisdiction
prior to or subsequent to the marketing and sale of the Licensed Products in
such country or regulatory jurisdiction.

1.62.“Product Approval” means the approval by a Governmental Authority necessary
for the marketing and sale of the Licensed Products in a given country or
regulatory jurisdiction, which may include the approval of an MAA (but shall not
include any Pricing Approvals).

1.63.“Product Complaint” means any written, verbal or electronic expression of
dissatisfaction regarding any Licensed Product sold by or on behalf of either
Party (or any of its Affiliates or sublicensees) in the Territories, including
reports of actual or suspected product tampering, contamination, mislabeling or
inclusion of improper ingredients.

1.64.“Registration Study” means a Clinical Trial of a Licensed Product which is
sufficiently powered to demonstrate the efficacy and safety of such Licensed
Product for purposes of obtaining a Product Approval of such Licensed Product in
the U.S. or EU. 

1.65.“Regulatory Approvals” means all necessary approvals (including INDs,
Product Approvals, Pricing Approvals and, in each case any supplements and
amendments thereto), licenses, registrations or authorizations of any
Governmental Authority, necessary for the Development, Manufacture, and
Commercialization of the Licensed Products in a given country or regulatory
jurisdiction. 

9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.66.“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approvals in such country or regulatory jurisdiction, including (i)
in the U.S., the FDA, and (ii) in the European Union, the European Commission
and relevant national medicines regulatory authorities. 

1.67.“Regulatory Costs” means the costs and expenses incurred by a Party or its
Affiliates attributable to, or reasonably allocable to, the filing fees
associated with submissions for Regulatory Approvals for the Licensed Products,
including the MAA, Product Approval, Pricing Approvals and Manufacturing-related
Regulatory Approvals, the preparation, obtaining or maintaining of Regulatory
Materials subsequent to receipt of the respective Regulatory Approvals for which
such Regulatory Material is necessary and the cost of maintaining such
respective Regulatory Approvals after it was received, including expenses for
meetings with Regulatory Authorities after filing for the respective Regulatory
Approval.

1.68.“Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with obtaining or maintaining all Regulatory
Approvals (including Pricing Approval) for the Licensed Products in the
Territories (including any applicable Drug Master Files (“DMFs”), Chemistry,
Manufacturing and Control (“CMC”) data, or similar documentation). 

1.69.“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain and maintain Regulatory Approvals, market, sell or otherwise
Commercialize the Licensed Products in a particular country or regulatory
jurisdiction.  Regulatory Materials include materials relating to pre-IND
meetings, INDs, pre-MAA meetings (including the biologics license application
filed with the FDA), MAAs, presentations, responses, and applications for other
Regulatory Approvals.

1.70.“Royalty Term” means, on a country-by-country and Licensed
Product-by-Licensed Product basis the period of time beginning on the First
Commercial Sale of a Licensed Product in a given country in the Incyte Territory
and ending upon the later of: (i) the [**] of the First Commercial Sale of such
Licensed Product in such country and (ii) the date on which such Licensed
Product (including, the use, sale, offer for sale, importation, development or
manufacturing thereof) is no longer covered by a Valid Claim in such country.  
 

1.71.“SAE” means Serious Adverse Event.

1.72.“Superiority” with respect to a study, will be concluded if the null
hypothesis of equal efficacy is rejected at the significance level Alpha[**], or
equivalently, the lower limit of [**] confidence interval of the difference
between Test and Control (nivolumab or pembrolizumab) is greater than zero
(0).  (Assuming there is no superiority margin).  If the study has multiple
testings, the alpha value needs to be split (to keep the overall Type I error
rate to no more than [**]) and the split method needs to be pre-specified in the
protocol.



10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

1.73.“SUSAR” means Suspected Unexpected Serious Adverse Reaction.

1.74.“Territories” means, collectively, the Hengrui Territory and the Incyte
Territory, and “Territory” means the Hengrui Territory, with respect to Hengrui,
or the Incyte Territory, with respect to Incyte, as applicable.

1.75.“Third Party” means any Person other than Hengrui or Incyte or their
respective Affiliates.

1.76.“United States” or “U.S.” means the United States of America and its
possessions and territories (which includes the Commonwealth of Puerto Rico and
the District of Columbia).

1.77.“Valid Claim” means a claim of an issued and unexpired Hengrui Patent that
(i) has not been rejected, revoked or held to be invalid or unenforceable by a
court or other authority of competent jurisdiction, from which decision no
appeal can be further taken and (ii) a claim within a patent application which
application has not been pending for more than [**] years with respect to
filings in the U.S., or [**] years with respect to filings outside the U.S., in
each case from the date of its first priority filing and which claim has not
been finally abandoned, disclaimed or admitted to be invalid or unenforceable
through reissue or disclaimer.

Interpretation.  Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (a) “include”,
“includes” and “including” are not limiting; (b) “hereof”, “hereto”, “herein”
and “hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(c) words of one gender include the other gender; (d) references to a contract
or other agreement mean such contract or other agreement as from time to time
amended, modified or supplemented; (e) references to a Person are also to its
permitted successors and assigns; (f) references to an “Article”, “Section”,
“Exhibit” or “Schedule” refer to an Article or Section of, or an Exhibit or
Schedule to, this Agreement, unless expressly stated otherwise; and (g)
references to a law include any amendment or modification to such law and any
rules and regulations issued thereunder, whether such amendment or modification
is made, or issuance of such rules and regulations occurs, before or after the
date of this Agreement.

Additional Definitions. The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

Term

Section

“Abandoned Development”

4.1.2(i)

“Acquirer”

11.10

“Acquirer Technology”

11.10.1

“Agreement”

Preamble

“Alliance Manager”

3.10

“Audit”

7.10

“Audited Party”

7.10

“Auditing Party”

7.10

“Australian Study”

4.1.6(i)

“Bankrupt Party”

13.7

 





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

“Change of Control”

11.10

“Clinical Supply Agreement”

4.4

“CMC”

1.68

“Committee”

3.7

“Confidential Information”

11.1

“Controlling Party”

8.4.1(a)

“CTA”

1.37

“Current Protocol”

4.1.6(i)

“Disclosing Party”

11.1

“DMFs”

1.68

“Effective Date”

Preamble

“GAAP”

1.53

“Hengrui”

Preamble

“Hengrui Co-Development Option”

4.1.5

“Hengrui Combination Study”

2.3

“Hengrui Product”

2.3

“ICH”

1.26

“Incyte”

Preamble

“Incyte Royalty Payments”

7.3

“Incyte Royalty Rates”

7.3

“Indemnification Claim Notice”

10.3.1

“Indemnified Party” and “Indemnifying Party”

10.3.1

“Indemnitee” and “Indemnitees”

10.3.1

“Infringement Claim”

8.4.1

“Joint Steering Committee” or “JSC”

1.41

“Losses”

10.1

“Party” or “Parties”

Preamble

“Receiving Party”

11.1

“Recovery”

8.4.2(c)(iv)

“Redacted Agreement”

11.6.2

“SEC”

11.6.1

“Segregated Technology”

11.10.2

“Senior Officer”

3.5.1

“Study Modifications”

4.1.6(i)

“Term”

12.1

“Third Party Claim”

10.1

“Third Party IP”

7.5.2(a)

“Third Party IP Agreement”

7.5.2(a)

“VAT”

7.6

Article 2
Licenses

2.1Grant to Incyte.    Subject to the terms and conditions of this Agreement,
Hengrui hereby grants to Incyte, and Incyte hereby accepts, an exclusive (even
as to Hengrui and its Affiliates but subject to Hengrui’s retained rights in
Section 2.3), royalty-bearing license, including the right to sublicense through
multiple tiers (subject to the restrictions set forth in Section 2.5.3), under
the Hengrui Technology and Hengrui’s interest in the Joint

12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Technology to (i) Develop the Licensed Antibodies and Licensed Product in the
Field for purposes of Commercialization in the Field and in the Incyte
Territory, (ii) Manufacture the Licensed Antibodies and Licensed Product for
purposes of (a) Development in the Field for Commercialization in the Field and
in the Incyte Territory and (b) Commercialization in the Field and in the Incyte
Territory, and (iii) Commercialize, use and otherwise exploit the Licensed
Antibodies and Licensed Product in the Field and in the Incyte Territory.    

2.2Additional Licensing Provisions. 

2.2.1No Implied Licenses; Retained Rights.  Except as explicitly set forth in
this Agreement, neither Party grants any license, express or implied, under its
intellectual property rights to the other Party, whether by implication,
estoppel or otherwise.    

2.2.2Documents and Declarations.  Each Party shall execute all documents, give
all declarations regarding the licenses granted hereunder and reasonably
cooperate with the other Party upon its reasonable request at the cost of the
requesting Party to the extent such documents, declarations and/or cooperation
are required for the recordal or registration of the licenses granted hereunder
at patent office(s) in the requesting Party’s Territory.

2.3Hengrui Retained Rights.   Hengrui shall retain rights under the Hengrui
Technology to conduct Clinical Trials of the Licensed Antibodies in combination
with Hengrui wholly-owned compounds (any such wholly-owned compound of Hengrui,
other than the Licensed Antibodies, being referred to herein as a “Hengrui
Product”) in both the Hengrui Territory and the Incyte Territory (each, a
“Hengrui Combination Study”); provided that any such Hengrui Combination Study
must be approved by (i) Incyte as provided in the last sentence of Section 3.1.2
and (ii) the applicable Regulatory Authorities in accordance with applicable
Law.  In the event Hengrui desires to conduct a Hengrui Combination Study in the
Incyte Territory, Hengrui shall purchase all Licensed Antibody or Licensed
Product, as applicable, for use in such Hengrui Combination Study in the Incyte
Territory from Incyte at [**] in accordance with the terms and conditions of a
supply agreement to be negotiated between the Parties in good faith and on
commercially reasonable terms.  For the avoidance of doubt, Hengrui’s retained
rights under this Section 2.3 are limited solely to the right to conduct a
Hengrui Combination Study in the Territories and in no event shall Hengrui have
the right to Commercialize any Licensed Antibodies or Licensed Products in the
Incyte Territory, including any Licensed Antibodies or Licensed Products which
are the subject of a Hengrui Combination Study.    A clinical supply agreement
will be negotiated in good faith and executed by the Parties within [**] days of
the execution of this Agreement which will govern supply of the Licensed
Antibody and / or Licensed Product for use in the Hengrui Combination Studies;
provided that such clinical supply agreement shall be on commercially reasonable
terms, including  (i) the supply price shall be [**] and (ii) all Licensed
Antibodies and / or Licensed Products supplied under such clinical supply
agreement shall be Manufactured in accordance with GMP and all applicable Laws. 
As between the Parties, Hengrui will have the sole right to promote and
otherwise Commercialize its Hengrui Products throughout the world, including the
Incyte Territory, consistent with the approved label for any such Hengrui
Product (including any approved use of such Hengrui Product in combination with
the Licensed Products); provided, that, for

13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

clarity, Hengrui shall have no right to promote or otherwise Commercialize the
Licensed Antibodies or Licensed Products in the Incyte Territory, and shall not
in connection with such promotion of such Hengrui Product in the Incyte
Territory make any statement with respect to the Licensed Antibodies or Licensed
Products except as may specifically be set forth in the approved label for such
Hengrui Product; provided, further, that Incyte shall have the right to review
and provide input on all briefing documents sent to Regulatory Authorities in
the Incyte Territory and lead all meetings and other interactions with
Regulatory Authorities in the Incyte Territory with respect to the Licensed
Antibodies and Licensed Products, including meetings or other interactions by
Hengrui with Regulatory Authorities with respect to the Licensed Antibodies or
Licensed Products in relation to any Hengrui Combination Study.  For clarity,
the license granted by Hengrui to Incyte under Section 2.1 includes the right
for Incyte to Develop the Licensed Antibodies in combination with other
compounds in both the Incyte Territory and the Hengrui Territory, subject to the
oversight of the JSC under Section 3.1.1, provided that Hengrui shall have final
decision making authority for all decisions related clinical Development of the
Licensed Antibodies in combination with other compounds in the Hengrui
Territory; provided further, that any approvals related to Incyte’s clinical
Development of the Licensed Antibodies in combination with other compounds in
the Hengrui Territory shall not be unreasonably withheld, conditioned or
delayed.

2.4Transfer of Hengrui Know-How.  Within [**] after the Effective Date, Hengrui
shall furnish or make available to Incyte a data package that shall include
tangible or physical embodiments or electronic files of the Hengrui Know-How
existing at the Effective Date,  with any Hengrui Know-How that is necessary for
or included in any IND application for a Licensed Product translated into
English by or on behalf of Hengrui.  If Incyte requests that any additional
Hengrui Know-How be translated into English beyond that necessary for or
included in any IND application for a Licensed Product, then the Parties shall
share equally the cost of such translation.  In the event Incyte reasonably
believes at any time during the Term that the tangible or physical embodiments
or electronic file of the Hengrui Know-How furnished by Hengrui is incomplete,
Incyte shall provide written notice thereof to Hengrui, and Hengrui shall
furnish such missing Hengrui Know-How as promptly as practicable after receipt
of Incyte’s written notice hereunder.  Hengrui shall use its reasonable
endeavors to answer all questions received from Incyte regarding the Hengrui
Know-How as soon as reasonably possible after receipt of Incyte’s request.  

2.5Performance by Affiliates, Subcontractors and Sublicensees.

2.5.1Performance by Affiliates.  The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party shall remain responsible for and be guarantor
of the performance by its Affiliates and shall cause its Affiliates to comply
with the provisions of this Agreement in connection with such performance.  Each
Party hereby expressly waives any requirement that the other Party exhaust any
right, power or remedy, or proceed against an Affiliate, for any obligation or
performance hereunder prior to proceeding directly against such Party.  Wherever
in this Agreement the Parties delegate responsibility to Affiliates, the Parties
agree that such entities may not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way. 

14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

2.5.2Subcontractors.  Each Party shall ensure that each of its subcontractors
accepts and complies with all of the terms and conditions of this Agreement, and
such Party shall guarantee its subcontractors’ performance under this
Agreement.  For the avoidance of doubt, each Party will remain directly
responsible for the Development and Commercialization obligations and all
amounts owed to the other Party under this Agreement.  Each Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against a subcontractor, for any obligation or performance
hereunder prior to proceeding directly against such Party.    

2.5.3Sublicensees.  Incyte shall have the right to sublicense any of the rights
granted to Incyte under Section 2.1 to an Affiliate or Third Party; provided,
however, that Incyte shall provide Hengrui with written notice of any such
sublicense to a Third Party.  

2.5.4Conditions of Sublicenses and Subcontracts.  With respect to each such
sublicense pursuant to Section 2.5.3 or subcontract pursuant to Section 2.5.2,
as applicable, each Party shall ensure that each of its sublicensees and
subcontractors accepts and complies with all applicable terms and conditions of
this Agreement, including with respect to provisions related to the use and
ownership of Know-How and Patents, and such Party shall remain responsible for
the performance of its sublicensees and subcontractors hereunder, and any such
sublicense or subcontract shall (a) be subject and subordinate to the terms and
conditions of this Agreement, (b) contain terms and conditions which are not
inconsistent with the terms and conditions of this Agreement, (c) not in any way
diminish, reduce or eliminate any of such Party’s rights and obligations under
this Agreement, and (d) impose on the sublicensee or subcontractor all
applicable obligations under the terms of this Agreement, including, to the
extent applicable, the reporting, audit, inspection and confidentiality
provisions hereunder, as well as a provision prohibiting such sublicensee or
subcontractor from sublicensing or subcontracting in violation of the terms of
this Agreement.  For the avoidance of doubt, each Party will remain directly
responsible for all of its Development and Commercialization obligations and
amounts owed to the other Party under this Agreement.  Each Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against a sublicensee or subcontractor, for any obligation
or performance hereunder prior to proceeding directly against such Party.  Each
Party shall provide the other Party with a copy of each such sublicense
agreement granted pursuant to Section 2.5.3 within [**] after the execution
thereof (redacted as such Party reasonably determines to protect confidential or
commercially sensitive information. except to the extent necessary to determine
compliance with the terms and conditions of this Agreement).



15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

2.6Restrictive Covenants. 

2.6.1Activities.  Each Party hereby covenants and agrees that, during the Term,
it shall not (and shall cause its respective Affiliates, sublicensees and
subcontractors not to), either directly or indirectly, Commercialize the
Licensed Antibodies or the Licensed Products in countries outside of its
respective Territory.  Without limiting the generality of the foregoing, except
as expressly permitted under this Agreement, neither Party shall (i) engage in
any advertising activities relating to the Licensed Antibodies or the Licensed
Products directed solely to customers located in countries within the Territory
of the other Party, or (ii) solicit or fulfill orders from any prospective
purchaser located in countries within the Territory of the other Party.  The
restrictions in this Section 2.6.1 shall survive expiration of this Agreement. 

2.6.2Contracts.  In the event that either Party (or any of its Affiliates)
enters into any agreement with a subcontractor (including, any distributors or
wholesalers) or a sublicensee for the Licensed Products, it shall include in any
and all such agreement provisions substantially similar to those set forth in
Section 2.6.1 such that such subcontractor or sublicensee, as applicable, shall
only be authorized to Commercialize the Licensed Products within the applicable
countries in the respective Territory of such Party, and shall be prohibited
from Commercializing the Licensed Products outside of such Territory.

2.6.3Jurisdictional Compliance.  It is the desire and intent of the Parties that
the restrictive covenants contained in this Section 2.6 be enforced to the
fullest extent permissible under the Laws and public policies applied in each
jurisdiction in which enforcement is sought.  Hengrui and Incyte believe that
the restrictive covenants in this Section 2.6 are valid and
enforceable.  However, if any restrictive covenant should for any reason become
or be declared by a competent court or competition authority to be invalid or
unenforceable in any jurisdiction, such restrictive covenant shall be deemed to
have been amended to the extent necessary in order that such provision be valid
and enforceable, such amendment shall apply only with respect to the operation
of such provision of this Section 2.6 in the particular jurisdiction in which
such declaration is made. 

Article 3
Governance

3.1Joint Steering Committee.    The Parties shall establish the JSC within [**]
after the Effective Date.  The JSC shall perform the following functions:    

3.1.1Review, coordinate and discuss the overall strategy for Developing,
Manufacturing and Commercializing the Licensed Products in the Territories,
including the overall strategy for seeking Regulatory Approvals for the Licensed
Products in the Territories.  For clarity, Hengrui shall have final approval
over clinical Development (but not preclinical Development or Manufacturing) in
the Hengrui Territory (such approval not to be unreasonably withheld,
conditioned or delayed);

16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

3.1.2Review and discuss any proposed Hengrui Combination Study, and any
decisions with respect to a proposed Hengrui Combination Study shall take into
consideration the potential impact of such Hengrui Combination Study on the
safety and efficacy profile of the Licensed Antibodies or Licensed Products, as
applicable.  For clarity, Incyte shall have final approval over Development
activities, including Hengrui Combination Studies, in the Incyte Territory;

3.1.3Facilitate the exchange of information between the Parties under this
Agreement regarding the Development, Manufacturing and Commercialization of the
Licensed Products in the Territory and establishing procedures for the efficient
sharing of information and materials and Know-How reasonably necessary or useful
for the Development, Manufacture or Commercialization of the Licensed Products
in the Territories;

3.1.4Review any Development or Commercialization status reports provided in
accordance with Section 4.3.2 and Section 6.2.1, respectively;

3.1.5Coordinate and facilitate exchange by both Parties of CMC Information,
Regulatory Data and Regulatory Materials in support of filings, facility
inspections and Product launch in the Incyte Territory and the Hengrui
Territory;

3.1.6Review and discuss the contents of all submissions to Regulatory
Authorities and Governmental Authorities in the Territories for Regulatory
Approvals (including Pricing Approvals), Regulatory Materials and all necessary
filing and registration activities related thereto;

3.1.7Review Regulatory Approvals for the Licensed Products in the Territories;

3.1.8Review, discuss and oversee issues regarding pharmacovigilance and safety
in the Territories (including the maintenance of the global safety database);

3.1.9Review the progress of the other Committees, if any;

3.1.10Resolve disputes and other matters referred to the JSC by any other
Committee, if any; and

3.1.11Have such other responsibilities as may be assigned to the JSC pursuant to
this Agreement or as may be mutually agreed upon by the Parties in writing from
time to time. 

3.2Joint Steering Committee Membership.  Hengrui and Incyte shall each designate
two (2) representatives of appropriate seniority and experience to serve on the
JSC by written notice to the other Party.  Either Party may designate
substitutes for its representatives if one (1) or more of such Party’s
designated representatives are unable to be

17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

present at a meeting.  From time to time each Party may replace its
representatives by written notice to the other Party specifying the prior
representative(s) and their replacement(s).  The JSC shall be chaired by a
representative of Incyte.  One member of the JSC shall serve as secretary of the
JSC at each Committee meeting, and the secretary shall alternate from meeting to
meeting between an Incyte Committee member and a Hengrui Committee member.  
 The chairperson shall be responsible for (i) calling meetings, (ii) preparing
and issuing minutes of each such meeting within [**] thereafter, and (iii)
preparing and circulating an agenda for the upcoming meeting; provided that the
chairperson shall consider including any agenda items proposed by either Party
no less than [**] prior to the next scheduled JSC meeting.    

3.3Joint Steering Committee Meetings.  The JSC shall hold at least one (1)
meeting per Calendar Quarter at such times during such Calendar Quarter as it
elects to do so, provided that the JSC shall meet more or less frequently as
Incyte and Hengrui mutually agree.  Meetings of the JSC shall be effective only
if at least one (1) representative of each Party is present or participating or,
in case no representative of one Party being present or participating, such
Party’s chairperson refuses to calling a meeting or such Party’s representatives
refuse to accept invitations to meetings or participate in meetings, each over a
period of more than one Calendar Quarter. The JSC may meet either (i) in person
at either Party’s facilities or at such locations as the Parties may otherwise
agree or (ii) by audio or video teleconference.  Other representatives of each
Party involved with the Licensed Products may attend meetings as non-voting
participants, subject to the confidentiality provisions set forth in Article
11.  Additional meetings of the JSC may also be held with the consent of each
Party, as required to resolve disputes, disagreements or deadlocks in the other
Committees or as otherwise required under this Agreement, and neither Party
shall unreasonably withhold its consent to hold such additional meetings.  Each
Party shall be responsible for all of its own expenses incurred in connection
with participating in the JSC meetings or any of the other Committee meetings. 

3.4Decision-Making.  As expressly set forth in Section 3.1, the JSC may make
decisions with respect to any subject matter that is subject to the JSC’s
decision-making authority and functions.  All decisions of the JSC shall be made
by unanimous vote or unanimous written consent, with Incyte and Hengrui each
having, collectively, among its respective members, one (1) vote in all
decisions.  The JSC shall use commercially reasonable efforts to resolve the
matters within its roles and functions or otherwise referred to it. If the JSC
cannot reach consensus on a matter within [**] after such matter has been
brought to the JSC’s attention, then such matter shall be first referred to the
Chief Medical Officer of Incyte and the Chairman of the Board of Hengrui.  Such
officers shall use their commercially reasonable efforts to reach mutually
acceptable resolutions on all such disputed matters.  If such officers are
unable to resolve such dispute within [**] after the dispute is first referred
to such officers, the matter shall be resolved as provided in Section 3.5.  

3.5Dispute Resolution Procedures.  In the event that any matter remains
unresolved pursuant to Section 3.4, then the following shall apply: 

3.5.1With respect to all disputes arising between the Parties under the JSC, if
the Parties are unable to resolve such dispute pursuant to Section 3.4, either
Party may refer such dispute in writing to the Chief Executive Officer of each
of the Parties, or a designee from senior

18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

management with decision-making authority (the Chief Executive Officer or such
designee, the “Senior Officer”), for attempted resolution by good-faith
negotiations within [**] after such notice is received.   If the Chief Executive
Officers are unable to resolve such dispute within [**] after such dispute is
first referred to them pursuant to this Section 3.5.1, then Incyte shall have
the final decision making authority in the Incyte Territory and Hengrui shall
have final decision making authority in the Hengrui Territory.  In exercising
its final decision making authority, (i) neither Party may (A) require the other
Party to violate any applicable Law or any agreement it may have with any Third
Party or (B) amend the terms and conditions of this Agreement, and (ii) Incyte
may not require Hengrui to conduct Development Activities beyond those
contemplated by Section 4.1.2. 

3.5.2Nothing in this Section 3.5 shall affect the right of a Party to exercise
its rights or remedies for a breach of this Agreement by the other Party.

3.6Limits on JSC and Committee Authority.  The JSC and any other Committee shall
have only the powers assigned expressly to it in this Agreement, and shall not
have any power to amend, modify or waive compliance with this Agreement.  In
furtherance thereof, each Party shall retain the rights, powers and discretion
granted to it under this Agreement and no such rights, powers or discretion
shall be delegated or vested in the JSC and any other Committee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.  Without limiting the generality of
the foregoing, neither the JSC nor any other Committee shall have
decision-making authority with respect to (but may review and discuss) (i) any
Commercialization activities for the Licensed Products in the Territories, (ii)
Development Activities by Hengrui in the Hengrui Territory, (iii) Development
Activities by Incyte in the Incyte Territory, (iv) approving of the publication
of the conduct and outcomes of Clinical Trials pursuant to Section 11.7, and (v)
obtaining, maintaining or enforcing Patent protection and market and data
exclusivity for the Licensed Products in the Territories.  

3.7Committees.  From time to time, the JSC may establish and delegate duties to
other sub-committees or directed teams (each, a “Committee”) to oversee
particular projects or activities.  Each such Committee shall be constituted and
shall operate as the JSC determines; provided that each Committee shall have
equal representation from each Party.  Committees may be established on an ad
hoc basis for purposes of a specific project, or on such other basis as the JSC
may determine.  Each Committee and its activities shall be subject to the
oversight, review and approval of, and shall report to, the JSC.  In no event
shall the authority of a Committee exceed that of the JSC.

3.8Minutes of Committee Meetings.  Definitive minutes of all Committee meetings
shall be finalized after the meeting to which the minutes pertain as follows:  

3.8.1Within [**] after a Committee meeting, the secretary of such Committee
shall prepare and distribute to all members of such committee draft minutes of
the meeting.  Such minutes shall provide a list of any issues yet to be
resolved, either within such Committee or through the relevant resolution
process.

19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

3.8.2The members of each Committee shall then have [**] after receiving such
draft minutes to collect comments thereon and provide them to the secretary of
such Committee.

3.8.3Upon the expiration of such second [**], the Parties shall have an
additional [**] to discuss each other’s comments and finalize the minutes.  The
secretary and chairperson(s) of such Committee shall each sign and date the
final minutes.  The signature of such chairperson(s) and secretary upon the
final minutes shall indicate each Party’s assent to the minutes.

3.9Exchange of Information.  Each Party shall keep the other Party fully and
promptly informed as to its progress and activities relating to the Development
and Commercialization of the Licensed Antibodies and the Licensed Products in
the Territories, including with respect to regulatory matters and meetings with
Regulatory Authorities, by way of updates to appropriate Committees or to the
other Party in the event that the Committees are disbanded and as otherwise
specified in this Agreement, or as reasonably requested from time to time by the
other Party, but in any case at least once a Calendar Quarter.  If and to the
extent reasonably requested by either Party, the other Party shall promptly
provide to such Party or the JSC copies of the Regulatory Data or Regulatory
Materials. In connection therewith, (i) Hengrui and Incyte shall provide each
other with such information regarding their respective Development Activities,
or otherwise relating to the Licensed Antibodies and the Licensed Products, as
the other Party may reasonably request from time to time during the Term, (ii)
Hengrui shall disclose to Incyte any Hengrui Know-How once it becomes available
to Hengrui and (iii) each Party shall disclose to the other Party any Joint
Technology once it becomes available to such Party.  

3.10Alliance Managers.  Promptly following the Effective Date, each Party shall
designate an individual to serve as the main point of contact for each Party to
exchange information, facilitate communication and coordinate the Parties’
activities under this Agreement relating to the Licensed Products and to provide
day-to-day support to the Committees (each, an “Alliance Manager”).  Each
Alliance Manager shall be experienced in project management and shall have
appropriate experience in the pharmaceutical industry.  Each Party may change
its designated Alliance Manager from time to time upon written notice to the
other Party; provided that the Parties recognize and agree as to the importance
of continuity in their relationship and the activities hereunder. 

Article 4
Development

4.1Overview.

4.1.1Overview of General Development Activities.  Subject to the terms and
conditions of this Agreement, during the Term, (i) Hengrui shall be responsible
for conducting all Development Activities in the Hengrui Territory and (ii)
Incyte shall be responsible for conducting all Development Activities in the
Incyte Territory, subject to Section 4.1.6.  Without limiting the foregoing,
Incyte shall use Commercially Reasonable Efforts to Develop the Licensed
Products in the Incyte Territory.   The

20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Parties shall conduct the Development Activities in their respective Territories
in compliance with applicable Laws, GCPs, GLPs, GMPs and based on their
respective experience, capabilities and capacity.  Each Party shall utilize
adequately skilled personnel to perform or oversee, as applicable, the
Development and Manufacturing of the Licensed Antibodies and the Licensed
Products, in accordance with the terms of this Agreement. 

4.1.2Abandoned Development.    

(i)If, during the Term, prior to First Commercial Sale of a Licensed Product in
an indication in the Field in the Incyte Territory, Hengrui determines in good
faith that Incyte has ceased to conduct any Development activities in good faith
for at least [**] and no significant constraints on such Development imposed by
the actions or omissions of Hengrui, or by a Regulatory Authority, or by a Force
Majeure event have occurred during such period (“Abandoned Development”), then
Hengrui may deliver to Incyte written notice that Hengrui deems Incyte to have
Abandoned Development.  If Hengrui delivers such written notice to Incyte, such
notice shall set forth the basis for Hengrui’s good faith determination.  If
Incyte disagrees with Hengrui’s determination that Incyte has Abandoned
Development, then the Parties will meet within [**] to discuss such
disagreement.  If the Parties cannot agree after such discussion, then the terms
of Section 14 shall apply to resolve such dispute.

(ii)If it is finally determined pursuant to the procedures set forth in clause
(i) above that Incyte has Abandoned Development, then, within [**] Days of such
final determination being conclusively made, Incyte shall either: (1) provide
Hengrui with a written plan describing the actions that Incyte proposes to take
to remedy such Abandoned Development together with a payment of [**]; or (2)
provide Hengrui with written notice that Incyte chooses not to provide such a
plan and payment, in which case Hengrui shall have the right to terminate this
Agreement in accordance with Section 12.3.1(c).  In the event that Incyte elects
to provide such a plan and payment, Incyte shall, within [**] from the delivery
of such plan and payment to Hengrui, initiate and diligently pursue such
plan.  If Incyte fails to initiate and diligently pursue such plan within such
[**] period, then Hengrui may terminate this Agreement in accordance with
Section 12.3.1(c).

4.1.3Preclinical Development Activities.  Notwithstanding anything to the
contrary contained herein, Hengrui shall be responsible for conducting all
preclinical Development Activities necessary to support the filing and clearance
of any IND applications for the Licensed Antibodies for submission to Regulatory
Authorities in the U.S., EU and Japan; provided, however, that Incyte shall also
have the right to conduct preclinical Development Activities with respect to any
Licensed Antibodies in the Incyte Territory. Hengrui shall assemble the
appropriate documentation required for the IND submissions in consultation with
Incyte.  It is the intent of the Parties that an IND for the Lead Antibody be
submitted to Regulatory Authorities in the U.S., EU, and Japan in accordance
with Section 5.2.  For clarity, Hengrui shall be responsible for conducting, at
its sole cost and expense, any Development Activities required by any Regulatory
Authority in the Incyte Territory prior to the initiation of Phase I Clinical
Trials in the Incyte Territory.

21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

4.1.4Clinical Development Activities.   Hengrui shall be responsible for all
Development Activities associated with clinical Development and Regulatory
Approval of the Licensed Antibodies and Licensed Products in the Hengrui
Territory.  Subject to Section 4.1.6, Incyte shall be responsible for all
Development Activities associated with clinical Development and Regulatory
Approval of the Licensed Antibodies and Licensed Products in the Incyte
Territory. 

4.1.5Hengrui Co-Development Option.  In the period beginning on the Effective
Date until [**] after the Effective Date, Hengrui and Incyte agree to negotiate
in good faith an agreement under which Hengrui would have the right to elect to
co-fund  Development by Incyte of the Licensed Antibodies for Commercialization
by Incyte in the Incyte Territory (the “Hengrui Co-Development Option”), which
Hengrui Co-Development Option would include an increase in royalties payable to
Hengrui  in exchange for Hengrui sharing in Development Costs with respect to
the Development Activities related to the Hengrui Co-Development Option, and in
which case the Parties would establish a mechanism for such sharing of
Development Costs on the basis of full-time equivalents and a rate for such
full-time equivalents.  For clarity, (i) failure by the Parties to reach
agreement on the Hengrui Co-Development Option shall not constitute a breach of
this Agreement by either Party as long as such Party has negotiated such
agreement in good faith during such [**] period, and (ii) this Section 4.1.5
shall not preclude the Parties from agreeing to co-fund a global study to
Develop the Licensed Antibodies for both Commercialization by Incyte in the
Incyte Territory and by Hengrui in the Hengrui Territory, in which case such
co-funding would [**] in royalties payable to Hengrui.

4.1.6Australian Phase I Clinical Trial.    

(i)Responsibilities.  After the Effective Date, Incyte, after consultation with
Hengrui, will have final decision-making authority with respect to the currently
planned Phase I Clinical Trial in Australia (the “Australian Study”); provided
that Incyte will reasonably take into consideration Hengrui’s input for all
major decisions (dose, schedule and amendments).  Hengrui will transfer to
Incyte the IND, Regulatory Data and Regulatory Materials for the Australian
Study within [**] after the Effective Date.  Hengrui and Incyte will coordinate
with respect to contracts between Hengrui and Third Parties providing materials
or services for the Australian Study (including clinical site(s) and contract
research organization(s)) to either assign contracts to Incyte or to allow
Incyte to directly interact with such Third Parties.  Hengrui agrees not to
amend or terminate any contracts with Third Parties related to the Australian
Study without Incyte’s prior written consent or to not otherwise materially
breach such contracts.  Incyte will lead the clinical operation and Hengrui will
co-manage the Australian Study with Incyte, until it is completed per the
current protocol as summarized in Exhibit C to this Agreement (the “Current
Protocol”).  The JSC shall have the right to amend the Current Protocol;
provided that any such amendment shall not



22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

adversely impact Hengrui’s rights, financial obligations, or responsibilities
without Hengrui’s prior written approval.  The JSC will define Hengrui’s role in
co-managing (including representation on the study team) the Australian Study
within [**] after the Effective Date; provided that Incyte will not exercise its
final decision making authority under Section 3.5.1 to give Hengrui less than a
meaningful role in co-managing the Australian Study.  Any modifications to the
Australian Study after completion of the Current Protocol (including additional
cohorts, expansion for combination therapies, etc.) (“Study Modifications”) will
be exclusively managed and funded by Incyte.

(ii)Australian Study Development Costs.    Hengrui and Incyte will each
contribute [**] to the out-of-pocket Development Costs for the conduct of the
Australian Study in accordance with Current Protocol [**] and will [**] for the
conduct of the Australian Study in accordance with the Current Protocol, through
a mechanism to be agreed upon by the JSC within [**] after the Effective Date. 

(iii)Australian Study Data and Results.  Notwithstanding anything to the
contrary in this Agreement, Hengrui shall have access to all Regulatory Data and
Regulatory Materials from the Australian Study conducted under the Current
Protocol (but not from Study Modifications), and Hengrui may submit any such
Regulatory Data and Regulatory Materials to the applicable Governmental
Authorities in the Hengrui Territory.

4.2Development Costs.    Subject to Section 4.1.6(ii) and to the last sentence
of Section 4.1.5, all Development Costs for Development Activities in the Incyte
Territory shall be borne by Incyte and all Development Costs for Development
Activities in the Hengrui Territory shall be borne by Hengrui.

4.3Records, Reports and Information.

4.3.1General.  Each Party shall maintain current and accurate records of all
Development Activities in its respective Territory, and all data and other
information resulting from such Development Activities (which records shall
include, as applicable, books, records, reports, research notes, charts, graphs,
comments, computations, analyses, recordings, photographs, computer programs and
documentation thereof (e.g., samples of materials and other graphic or written
data generated in connection with such Development Activities)).  Such records
shall properly reflect all work done and results achieved in the performance of
such Development Activities in sufficient detail and in good scientific manner
appropriate for regulatory and patent purposes.  Each Party shall document such
Development Activities, including Clinical Trials, in formal written study
reports according to applicable national and international (e.g., ICH, GCP and
GLP) guidelines. All Clinical Trial activities should be documented by setting
up, maintaining and controlling a trial master file according to ICH-GCP.



23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

4.3.2Status Updates in the Territories.  Each Party shall provide the JSC with
reports detailing its respective Development Activities and the results thereof
at least [**] prior to any JSC meeting, but in any event, on at least a Calendar
Quarter basis. 

4.4Clinical Supply.   The Parties shall use good faith efforts to negotiate and
enter into a clinical supply agreement (the “Clinical Supply Agreement”) within
[**] of the execution of this Agreement which will govern the supply of the
Licensed Antibodies and / or Licensed Products by Hengrui to Incyte for use in
Clinical Trials to be performed by Incyte (or its Affiliates or designees).  The
Parties agree that the Clinical Supply Agreement shall be on commercially
reasonable terms, including (i) a supply term of up to the earlier of ([**];
(ii) the supply price shall be [**]; (iii) all Licensed Antibodies and / or
Licensed Products supplied under the Clinical Supply Agreement shall be
Manufactured in accordance with GMP and all applicable Laws; and (iv) provisions
for a manufacturing technology transfer from Hengrui to Incyte or a contract
manufacturing organization of Incyte’s designation.    

Article 5
Regulatory

5.1Regulatory Data and Regulatory Materials.

5.1.1Regulatory Materials.  During the Term, responsibility for overseeing,
monitoring and coordinating regulatory actions, communications and filings with,
and submissions to, all applicable Regulatory Authorities with respect to the
Licensed Products in the Territories shall be allocated between the Parties as
set forth in this Article 5.  

5.1.2Regulatory Data Generated by Hengrui and Incyte.  Within [**] after the
Effective Date, Hengrui shall provide Incyte with a copy of any Regulatory
Materials and Regulatory Data necessary or useful for Incyte to execute its
rights or to perform its obligations under this Agreement. During the Term,
Hengrui and Incyte shall promptly provide each other copies of any further
Regulatory Materials and Regulatory Data.  All Regulatory Materials and
Regulatory Data provided by Hengrui to Incyte under this Agreement shall be
translated into the English language. 

5.1.3CMC Information.  Upon reasonable request by Incyte, Hengrui shall provide
Incyte with any CMC Information necessary or useful or otherwise requested or
required by a Regulatory Authority and/or Governmental Authority as a condition
or in support of obtaining or maintaining all Regulatory Approvals (including
Pricing Approval) for the Licensed Products in the Incyte Territory.  All
materials provided by Hengrui to Incyte under this Agreement shall be translated
into the English language.



24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

5.2Regulatory Filings and Regulatory Approvals.

5.2.1General Responsibilities; Ownership of Regulatory Approvals.

(a)General Responsibilities of Incyte. Except with respect to Hengrui’s
obligation to prepare all Regulatory Materials associated with the filing and
clearance of all INDs as set forth in Section 4.1.3, Incyte shall be responsible
for the preparation of all Regulatory Materials necessary or desirable for
obtaining and maintaining Regulatory Approvals in the Incyte Territory
(including in connection with patient information leaflets, labeling and
packaging for the Licensed Products in the Incyte Territory).  Hengrui shall
have the right to review any essential materials and may provide advice to
Incyte on the proposed strategy and documentation for submission in the Incyte
Territory and Incyte shall reasonably consider such comments in good faith in
preparing such materials.  Incyte shall submit such Regulatory Materials and
MAAs, as applicable, to the applicable Governmental Authorities in the Incyte
Territory. 

(b)General Responsibilities of Hengrui. Hengrui shall be responsible for the
preparation of all Regulatory Materials necessary or desirable for obtaining and
maintaining Regulatory Approvals in the Hengrui Territory (including in
connection with patient information leaflets, labeling and packaging for the
Licensed Products in the Hengrui Territory).  Incyte shall have the right to
review any essential materials and may provide advice to Hengrui on the proposed
strategy and documentation for submission in the Hengrui Territory and Hengrui
shall reasonably consider such comments in good faith in preparing such
materials.  Hengrui shall submit such Regulatory Materials and MAAs, as
applicable, to the applicable Governmental Authorities in the Hengrui
Territory. 

(c)Meetings with Authorities.  To the extent not prohibited by applicable Laws,
Incyte and Hengrui shall each be entitled to attend key meetings with the
relevant Regulatory Authorities in the Territories with respect to obtaining or
maintaining the Licensed Products Approvals for the Licensed Products in the
Territories, including oral explanations before the Committee for Human
Medicinal Products or before U.S. or foreign equivalents thereof and to
participate fully in such meetings.  A party attending a key meeting with
Regulatory Authorities in the other Party’s Territory shall be limited to [**]
attendees.

(d)Ownership of Regulatory Approvals.  All Regulatory Approvals for the Licensed
Products in the Territories shall be in the name of the Party responsible for
preparing and submitting such Regulatory Approvals in its respective territory
(or portions thereof), and such Party shall own all right, title and interest in
and to all such Regulatory Approvals and all related Regulatory Materials.

(e)Cooperation.  Each Party shall cooperate with and provide reasonable
assistance to the other Party in connection with all activities undertaken by
such Party relating to the obtaining and maintaining of the Regulatory
Approvals.

5.2.2Pricing Approvals.  Notwithstanding the provisions of Section 5.2.1, to the
extent that a given country or regulatory jurisdiction in the Territories
requires Pricing Approval for sale of the Licensed Products in such country or
regulatory jurisdiction, Incyte shall (to the extent permitted by applicable
Laws) be solely responsible for obtaining and maintaining Pricing Approvals in
the countries and regulatory

25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

jurisdictions in the Incyte Territory, in its own name, and Hengrui shall (to
the extent permitted by applicable Laws) be solely responsible for obtaining and
maintaining Pricing Approvals in the countries and regulatory jurisdictions in
the Hengrui Territory, in its own name.  Each Party shall keep the other Party
informed on an ongoing basis of each Party’s strategy for seeking, and the
results it obtains in seeking, such Pricing Approvals in its respective
Territory, including the results of any material discussion or other
communication with relevant Governmental Authorities regarding such Pricing
Approvals.  To the extent not prohibited by applicable Laws, Incyte and Hengrui
shall be entitled to attend key meetings with the relevant Regulatory
Authorities with respect to obtaining or maintaining Pricing Approvals for the
Licensed Products in each other’s respective Territory. 

5.2.3Cost of Regulatory Activities.    [**] provided, however, that the Parties
[**] associated with the Australian Study conducted in accordance with the
Current Protocol.

5.2.4Reporting and Review.  Each Party shall keep the other Party reasonably and
regularly informed in connection with the preparation of all material Regulatory
Materials, Regulatory Authority review of Regulatory Materials, and Regulatory
Approvals, in each case with respect to the Licensed Products within its
respective Territory.  Upon reasonable request, each Party shall provide the
other Party, in a timely manner, with copies of all material notices, questions,
and requests for information in tangible form which it receives from a
Regulatory Authority with respect to the Licensed Products in its respective
Territory;  provided, however, that such Party shall have the right to redact
any information to the extent not related to the Licensed Products.

5.3Communications.  The Parties shall cooperate in communicating with any
Regulatory Authority having jurisdiction regarding the Licensed Products in the
Territories and each Party shall keep the other Party informed of planned
regulatory submissions and material communications, either on its own initiative
in accordance with this Agreement or as a result of such a Regulatory Authority
initiating contact with such Party in connection therewith.  Each Party shall
promptly provide, and cause its Affiliates, its sublicensees and permitted
distributors to provide, the other Party with copies of regulatory submissions
to, and material communications with, any Regulatory Authorities in its
Territory.  Notwithstanding the foregoing, except as may be required by
applicable Laws, neither Party shall, with respect to the Licensed Products,
communicate with any Regulatory Authority having jurisdiction in the other
Party’s Territory regarding the Licensed Products, unless requested or permitted
in writing to do so by the other Party, or unless so ordered by such Regulatory
Authority, in which case such Party shall immediately notify the other Party of
such order and shall, to the extent permitted by applicable Laws, not take any
further actions or communicate with such Regulatory Authority further until the
other Party has provided instruction as to how to proceed.  All communications
with Regulatory Authorities regarding the Licensed Products in the Territories
shall be undertaken as provided in this Agreement. 



26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

5.4Adverse Event Reporting; Safety Data Exchange and Medical Inquiries.    

5.4.1Pharmacovigilance.  Incyte shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with the Licensed Products in the Incyte Territory (whether or not
Product Approval has been achieved), in each case in accordance with applicable
Laws and this Agreement (and Incyte shall ensure that, in the Development and
Commercialization of the Licensed Products, it will record, investigate,
summarize, notify, report and review all adverse events in accordance with
applicable Laws).  Hengrui shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with the Licensed Products in the Hengrui Territory (whether or not
Product Approval has been achieved), in each case in accordance with applicable
Laws and this Agreement (and Hengrui shall ensure that, in the Development and
Commercialization of the Licensed Products, it will record, investigate,
summarize, notify, report and review all adverse events in accordance with
applicable Laws). Each Party shall keep the other Party informed of any SAE,
SUSAR, or pregnancy report occurring in subjects exposed to the Licensed
Products, whether through commercial use or Development Activity, according to
timelines defined in a written pharmacovigilance agreement. The safety
representatives from each of the Parties shall meet and agree upon a written
pharmacovigilance agreement for exchanging adverse event and other safety
information relating to the Licensed Products within [**] prior to the
anticipated first dosing of the first patient in the first Clinical Trial
performed under this Agreement.  [**] of establishing and maintaining the global
safety database for the Licensed Products.  Such written pharmacovigilance
agreement shall ensure that all adverse event and other safety information is
exchanged according to a schedule that will permit each Party (and its
Affiliates, sublicensees or subcontractors) to comply with applicable Laws and
regulatory requirements in their respective Territory, including reporting any
safety data provided by the other Party to the Regulatory Authorities in such
Party’s Territory.    

5.4.2Medical Inquiries for the Licensed Products.  Incyte shall be responsible
for handling all medical questions or inquiries, including all Product
Complaints, in the Incyte Territory, with regard to any Licensed Product sold by
or on behalf of Incyte (or any of its Affiliates or sublicensees) (including
setting up a call center in connection therewith), in each case in accordance
with applicable Laws and this Agreement.  Hengrui shall be responsible for
handling all medical questions or inquiries, including all Product Complaints,
in the Hengrui Territory, with regard to any Licensed Product sold by or on
behalf of Hengrui (or any of its Affiliates or sublicensees or permitted
distributors) (including setting up a call center in connection therewith), in
each case in accordance with applicable Laws and this Agreement. Incyte shall
promptly forward any and all medical questions or inquiries which it receives
with respect to any Licensed Product sold by or on behalf of Hengrui (or any of
its Affiliates or sublicensees or permitted distributors) in the Hengrui
Territory to Hengrui in accordance with all applicable Laws.  Hengrui shall
promptly forward any and all medical questions or inquiries which it receives
with respect to

27

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

any Licensed Product sold by or on behalf of Incyte (or any of its Affiliates or
sublicensees) in the Incyte Territory to Incyte in accordance with all
applicable Laws.  Notwithstanding the foregoing, Incyte shall be responsible for
handling any Product complaints received from inside the Incyte Territory
related to the Manufacture of the Licensed Products, and Hengrui shall support
Incyte and provide all reasonably requested assistance and information to handle
such Licensed Product complaints.

5.5Regulatory Authority Communications Received by a Party.    

5.5.1General.  Each Party shall promptly inform the other Party of notification
of any action by, or notification or other information which it receives
(directly or indirectly) from, any Regulatory Authority whether in the Incyte
Territory or in the Hengrui Territory which (i) raises any material concerns
regarding the safety or efficacy of the Licensed Products, (ii) indicates or
suggests a potential material liability of either Party to Third Parties in
connection with the Licensed Products, (iii) is reasonably likely to lead to a
recall, market withdrawal or market notification with respect to the Licensed
Products whether in the Incyte Territory or in the Hengrui Territory, or (iv)
relates to expedited exchange of individual case safety reports and periodic
safety reports with respect to the Licensed Products whether in the Incyte
Territory or in the Hengrui Territory, or Product Complaints, and which may have
an adverse impact on Regulatory Approvals or the continued Commercialization of
the Licensed Products whether in the Incyte Territory or in the Hengrui
Territory.  Incyte shall be solely responsible for responding to any such
communications relating to the Licensed Products in the Incyte Territory and
Hengrui shall be solely responsible for responding to any such communications
relating to the Licensed Products in the Hengrui Territory.  Each Party shall
reasonably cooperate with and assist the other Party in complying with
regulatory obligations, including by providing to the other Party, within [**]
after a request, such information and documentation which is in such Party’s
possession as may be necessary or reasonably helpful for the other Party to
prepare a response to an inquiry from a Regulatory Authority whether in the
Incyte Territory or in the Hengrui Territory with respect to the Licensed
Products.  Each Party shall promptly provide, and cause its Affiliates and
sublicensees to provide, the other Party with a copy of all material
correspondence received from a Regulatory Authority whether in the Incyte
Territory or in the Hengrui Territory specifically regarding the matters
referred to above.  

5.5.2Disclosures.  In addition to its obligations under this Agreement, each
Party shall disclose to the other Party the following regulatory information:

(a)Regulatory Actions.  All information pertaining to material actions taken by
Regulatory Authorities whether in the Incyte Territory or in the Hengrui
Territory, in connection with the Licensed Products, including any notice, audit
notice, inspection notice, notice of initiation by Regulatory Authorities of
investigations, inspections,

28

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

detentions, seizures or injunctions concerning the Licensed Products whether in
the Incyte Territory or in the Hengrui Territory, notice of violation letter
(i.e., an untitled letter), warning letter, service of process or other
substantial inquiry which (i) raises any material concerns regarding the safety
or efficacy of the Licensed Products, (ii) alleges a potential material
liability of either Party to Third Parties in connection with the Licensed
Products, (iii) is reasonably likely to lead to a recall, market withdrawal or
market notification with respect to the Licensed Products whether in the Incyte
Territory or in the Hengrui Territory, or (iv) relates to expedited exchange of
individual case safety reports and periodic safety reports with respect to the
Licensed Products whether in the Incyte Territory or in the Hengrui Territory,
or Product Complaints, and which are reasonably likely to have an adverse impact
on Regulatory Approvals or the continued Commercialization of the Licensed
Products whether in the Incyte Territory or in the Hengrui Territory; provided,
however, that a Party shall be entitled to redact those portions thereof to the
extent not related to the Licensed Products.  Without limiting the generality of
the foregoing, each Party shall promptly, but in any event within [**], inform
the other Party of any such material actions by any Regulatory Authority with
respect to the Licensed Products whether in the Incyte Territory or in the
Hengrui Territory.

(b)Regulatory Non-compliance.  With respect to information pertaining to notices
from Regulatory Authorities whether in the Incyte Territory or in the Hengrui
Territory of non-compliance with applicable Laws in connection with the Licensed
Products, including receipt of a warning letter or other notice of alleged
non-compliance from any Regulatory Authority directly or indirectly relating to
the Licensed Products whether in the Incyte Territory or in the Hengrui
Territory, such Party shall be entitled to redact those portions thereof to the
extent not related to the Licensed Products.

5.6Recall, Withdrawal, or Market Notification of Product.

5.6.1Notification and Determination.  In the event that any Governmental
Authority threatens or initiates any action to remove the Licensed Products from
the market whether in the Incyte Territory or in the Hengrui Territory (in whole
or in part), the Party receiving notice thereof shall notify the other Party of
such communication promptly, but in no event later than [**], after receipt
thereof.  Notwithstanding the foregoing, in all cases Incyte shall determine
whether to initiate any recall, withdrawal or market notification of the
Licensed Products in the Incyte Territory, and Hengrui shall determine whether
to initiate any such recall, withdrawal or market notification of the Licensed
Products in the Hengrui Territory, including the scope of such recall or
withdrawal (e.g., a full or partial recall, or a temporary or permanent recall)
or market notification; provided, however, that before Incyte or Hengrui (as the
case may be) initiates a recall, withdrawal or market notification, the Parties
shall promptly meet and discuss in good faith the reasons therefor; provided,
further, that such discussions shall not delay any action that Incyte or Hengrui
(as the case may be) reasonably believes has to be taken in relation to any
recall, withdrawal or market notification.  In the event of any such recall,
withdrawal or market notification, Incyte or Hengrui (as the case may be) shall
determine the necessary actions to be taken, and shall implement such action,
with the other Party providing reasonable input (which the first

29

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Party shall in good faith consider and incorporate into any recall, withdrawal
or market notification strategy) and reasonable assistance, to conduct such
recall, withdrawal or market notification.  Without limiting the foregoing, each
Party shall have the right to propose that a Licensed Product recall, withdrawal
or market notification should be initiated by the other Party, but such other
Party shall make the final decision whether the recall, withdrawal or market
notification will be initiated in its Territory.  Each Party shall at all times
utilize a batch tracing system which will enable each to identify, on a prompt
basis, customers within its Territory who have been supplied with Product of any
particular batch, and to recall such Licensed Product from such customers as set
forth in this Section 5.6.  

5.6.2Cost Allocation.  All direct costs and expenses associated with
implementing a recall, withdrawal or market notification with respect to the
Licensed Products in the Territories shall be allocated between Hengrui and
Incyte as follows:    

(a)in the event, and to the extent, that the recall, withdrawal or market
notification arises as a result of a breach of this Agreement by Hengrui, then
[**] implementing such recall, withdrawal or market notification;    

(b)in the event, and to the extent, that the recall, withdrawal or market
notification arises as a result of the breach of this Agreement by Incyte, then
[**] for implementing such recall, withdrawal or market notification; and

(c)in all other cases (i.e., other than as provided for in Section 5.6.2(a) or
(b) above), all costs and expenses incurred by either Party for implementing the
recall, withdrawal or market notification in the Incyte Territory shall be borne
[**] and all costs and expenses incurred by either Party for implementing the
recall, withdrawal or market notification in the Hengrui Territory shall be
borne [**].

Article 6
Commercialization

6.1Commercialization in the Territories.    During the Term, Incyte shall be
solely responsible for Commercializing the Licensed Products in the Incyte
Territory in accordance with this Agreement and Hengrui shall be solely
responsible for Commercializing the Licensed Products in the Hengrui Territory
in accordance with this Agreement.  Subject to the terms and conditions of this
Agreement, each Party shall be responsible for one hundred percent (100%) of the
expenses incurred in connection with the Commercialization of the Licensed
Products in its respective Territory.  Without limiting the foregoing, Incyte
shall use Commercially Reasonable Efforts to Commercialize the Licensed Products
in the Incyte Territory.    Each Party shall choose the trademarks and
tradenames to be used by such Party in its respective Territory with respect to
the Licensed Products, and, as between the Parties, shall own all right, title
and interest in and to its trademarks and tradenames, which trademarks and
tradenames shall not be used by the other Party except as expressly provided in
this Agreement. 

6.2Both Parties’ Performance. Without limiting the generality of the provisions
of Section 6.1,  each Party shall be solely responsible for (i) receiving,
accepting

30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

and filling orders for the Licensed Products in such Party’s Territory, (ii)
handling all returns of the Licensed Products in such Party’s Territory, (iii)
controlling invoicing, order processing and collection of accounts receivable
for the sales of the Licensed Products in such Party’s Territory, and (iv)
distributing and managing inventory of the Licensed Products in such Party’s
Territory.    

6.2.1Status Updates in the Territories.  Each Party shall provide the JSC with
reports detailing its respective Commercialization efforts and the results
thereof at least [**] prior to any JSC meeting, but in any event, on at least a
[**] basis.

6.2.2Other Reports.  Each Party shall submit in writing to the other Party such
other summary reports as such other Party may reasonably request from time to
time during the Term with respect to material activities undertaken by Incyte
for the Licensed Products in the Incyte Territory and by Hengrui for the
Licensed Products in the Hengrui Territory (as the case may be), including
general market conditions and general sales information. 

Article 7
Payments

7.1Upfront License Fee.  An upfront payment amount equal to Twenty Five Million
Dollars ($25,000,000) shall be due from Incyte to Hengrui, payable within [**]
of the Effective Date upon receipt of a respective invoice from Hengrui, payable
by wire transfer of immediately available funds into an account designated in
writing by Hengrui. 

7.2Milestone Payments.  Incyte shall pay to Hengrui the milestone payments
described in this Section 7.2 upon achievement (first occurrence) of the
corresponding milestone event.  Incyte shall promptly notify Hengrui in writing
of, but in no event later than [**] after, the achievement, or in case of a
Incyte sublicensee achieving such milestone no later than [**] after receipt of
notice by such sublicensee, of each such milestone event achieved by it and
Hengrui shall provide a respective invoice to Incyte.  Incyte shall pay the
applicable milestone payment by wire transfer of immediately available funds
into an account designated by Hengrui within [**] after receipt of such written
undisputed invoice pursuant to Section 7.8.  Each milestone payment shall only
be due for the first Licensed Product to achieve the applicable milestone
irrespective of the number of Licensed Products that may subsequently achieve
the applicable milestone event.  For clarity, all milestone payments will be
made once only. 

Development Milestone Event for the first Licensed
Product achieving any such Development Milestone Event

Milestone Payment

[**]

[**]

[**]

[**]

 





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

[**]

[**]

4.  Demonstration of a Licensed Product’s Superiority [**]

One Hundred Fifty Million Dollars ($150,000,000)

Sales Milestone Event for the first Licensed Product
achieving any such Sales Milestone Event

Milestone Payment

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

7.3Royalty Payments to Hengrui.  As further consideration for the rights granted
to Incyte under this Agreement, during all or any portion of the Calendar Year
falling within the Royalty Term, Incyte shall pay to Hengrui payments (“Incyte
Royalty Payments”) on the Calendar Year Net Sales on a country-by-country basis
in the Incyte Territory in accordance with the royalty rates set forth in this
Section 7.3 (subject to reduction in accordance with this Section 7.3 and
Section 7.5.2) (the “Incyte Royalty Rates”).  During the Royalty Term, Incyte
Royalty Payments payable under this Section 7.3 shall be reduced by [**] of the
applicable Incyte Royalty Rate for a given Licensed Product in a given country
in the Incyte Territory in the event one or more Third Parties is: [**].
 Notwithstanding the foregoing or the operation of Section 7.5, in no event will
the Incyte Royalty Rate be reduced by more than [**] of the base Incyte Royalty
Rate listed in the table below (i.e., the Incyte Royalty Rate has a floor of
[**]); provided, however, that Incyte may carryforward into subsequent Calendar
Years any excess amount by which it would have been entitled to reduce the
Incyte Royalty Rate but for such [**] limitation and, at the end of the Royalty
Term, Hengrui shall pay to Incyte any such excess amount that has not
theretofore been recovered by Incyte. For the avoidance of doubt, Incyte Royalty
Rates apply only to the Net Sales in the Incyte Territory.    

Net Sales in the Incyte Territory

Incyte Royalty Rate

1.  Calendar Year Net Sales up to [**] in the Incyte Territory.

[**]

2.  Calendar Year Net Sales of greater than [**] and less than [**] in the
Incyte Territory.

[**]

3.  Calendar Year Net Sales greater than [**] in the Incyte Territory.

[**]

7.4Royalty Payments and Reports.  Incyte shall calculate all Incyte Royalty
Payments payable to Hengrui pursuant to this Article 7 and report Net Sales on a
country-by-country basis in the Incyte Territory with respect to Net Sales in
the Incyte Territory within



32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

[**] of the end of each Calendar Quarter, which amounts shall be converted to
Dollars at such time in accordance with Section 7.7‎, at which time Hengrui
shall issue an invoice to Incyte for such Royalty Payment.  Incyte shall pay to
Hengrui the Incyte Royalty Payment due for Net Sales on a country-by-country
basis in the Incyte Territory during a given Calendar Quarter within [**] after
the end of such Calendar Quarter, provided that Incyte has received such invoice
from Hengrui.  Each Incyte Royalty Payment due to Hengrui shall be accompanied
by (i) a statement of the Net Sales of the Licensed Products on a
country-by-country basis during the applicable Calendar Quarter (including such
amounts expressed in local currency and as converted to Dollars), and (ii) a
calculation, on a country-by-country basis, of the amount of the Incyte Royalty
Payment due on such Net Sales for such Calendar Quarter. Without limiting the
generality of the foregoing, Incyte shall require its Affiliates and
sublicensees and permitted distributors to account for its Net Sales and to
provide such reports with respect thereto as if such sales were made by Incyte.
   

7.5Third Party Royalties and Other Payments. 

7.5.1Certain Existing Obligations.  Except as otherwise set forth in this
Agreement, Hengrui shall be solely responsible for the payment of any royalties,
sublicense revenues, milestones or other payments due to Third Parties for a
grant to Hengrui to any Patent that is owned by a Third Party as of the
Effective Date and that was issued or published as of the Effective Date, which
Patent claims or covers the Lead Antibody or the Lead Product as such Lead
Antibody and Lead Product exist as of the Effective Date (but excluding any
improvements or modifications made to, or combinations with any other compound
of, the Lead Antibody or the Lead Product by Incyte, its Affiliates or its
sublicensees on or after the Effective Date). 

7.5.2Licenses to Third Party Patents.

(a)If Incyte determines that it is necessary or useful to obtain a license under
any Patent of a Third Party relevant to the Development, the Manufacture or the
Commercialization of the Licensed Products in the Incyte Territory (“Third Party
IP”), it shall inform the JSC of such determination along with documentation
supporting such determination. The JSC shall discuss the desirability of
obtaining a license to or acquiring such Third Party IP, and, if it is
determined by the Parties to obtain a license to or acquire such Third Party IP,
discuss and recommend appropriate financial terms and conditions (including the
scope of the license to be negotiated) for such license or acquisition agreement
(such agreement, a “Third Party IP Agreement”). The JSC also may designate one
Party, or that the Parties jointly, be responsible for handling negotiations of
a Third Party IP Agreement, but, absent agreement by the Parties to obtain a
license or acquire such Third Party IP, or absent a designation by the JSC
(which agreement shall not be subject to Incyte’s deciding vote on the JSC)
which Party shall be responsible for handling the negotiations of a Third Party
IP Agreement, Incyte shall have the right, at its sole discretion, to negotiate
such Third Party IP Agreement for the Incyte Territory. The negotiating Party
shall have responsibility and authority for negotiating and executing such Third
Party IP Agreement; provided that, through their representatives on the JSC, the
negotiating Party shall keep the other Party reasonably informed with respect to
the negotiations and deal terms relating to such Third Party IP Agreement
(including scope of the license and financial terms) and such

33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

negotiating Party  shall consider in good faith any comments, recommendations or
analysis provided by the other Party; provided, further, that the negotiating
Party shall not agree to any terms or conditions relating to the other Party’s
Territory without the prior written consent of the other Party.    

(b)Any and all amounts (including upfront payments, milestone payments, license
fees, royalties or other payments) payable under a Third Party IP Agreement to
the extent applicable to the Licensed Products shall be shared equally by
Hengrui and Incyte; provided that Incyte shall be entitled to deduct Incyte’s
share from the Incyte Royalty Payments, provided that in no case will the Incyte
Royalty Payments be reduced by more than [**] of the rate set forth in Section
7.3 by operation of this Section 7.5.2(b) (subject to recovery by Incyte of any
excess reduction amounts in carryover Calendar Years as contemplated by Section
7.3).   If any amounts payable under a Third Party IP Agreement (other than
royalties on the Licensed Products) are applicable to products other than the
Licensed Products, then only [**] applicable to the Licensed Products will be
shared by Hengrui.  [**].

7.6Taxes and Withholding.    Each Party shall comply with applicable Laws and
regulations regarding filing and reporting for income tax purposes.  If
applicable Laws require withholding of income taxes or other taxes imposed upon
payments by Incyte to Hengrui, Incyte shall assist Hengrui to obtain a
withholding tax exemption certificate to be issued by the competent tax
authority.  Hengrui shall provide Incyte with such withholding tax exemption
certificate at least [**] prior to the payable date of any such payments.  If
Hengrui fails to do so, Incyte shall be permitted to withhold the withholding
tax amount at the rate set forth by law from such payments; provided that Incyte
pays such amount to the competent tax authority.  Incyte shall submit
appropriate proof of payment of the withholding taxes to Hengrui within a
reasonable period of time and shall make reasonable efforts to assist Hengrui to
recoup such taxes, if any, from the respective tax authorities.   In addition,
the Parties shall cooperate in accordance with applicable Law to minimize
indirect taxes (such as value added tax (“VAT”), sales tax, consumption tax and
other similar taxes) in connection with this Agreement. 

7.7Currency Conversion.  All payments hereunder shall be made in U.S. Dollars. 
For the purpose of calculating any sums due hereunder, or otherwise reimbursable
pursuant to, this Agreement (including any costs as defined in this Agreement
and the calculation of Net Sales expressed in currencies other than U.S.
Dollars), any amount expressed in a foreign currency shall be converted into
U.S. Dollars using the average of the Oanda foreign currency exchange rate
(Oanda.com) for the applicable reporting period for the payment due.    

7.8General Payment Procedures.  Any payment under this Article 7 other than
royalties pursuant to Sections 7.3  is subject to a prior written undisputed
invoice to be served to the Party owing the payment and complying with
reasonable tax and accounting requirements of the Party owing the payment. The
receiving Party shall invoice the paying Party for all amounts due to such
receiving Party under this Agreement, and such payments of all undisputed
amounts shall be made within [**] following the receipt by the paying Party of
an invoice from the receiving Party specifying the amount due in accordance with
this Agreement.  In the event either Party disputes an invoice delivered under
this Agreement, the receiving Party shall deliver written notice to the delivery
Party of its dispute of such invoice



34

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

within [**] after receipt of such invoice and the parties shall use good faith
efforts to resolve such dispute as soon as practicable, including by providing
supporting documentation reasonably requested by the receiving Party in
connection therewith.  

7.9Late Payments.    Any amount required to be paid by a Party hereunder which
is not paid on the date due shall bear interest at a rate equal to [**]
effective for the date that payment was first due as reported by [**] plus
[**].  Such interest shall be computed on the basis of [**]. 

7.10Records; Audits. Incyte and its Affiliates, sublicensees, permitted
distributors and subcontractors shall keep full, true and accurate records and
books of account containing all particulars that may be necessary for the
purpose of confirming the accuracy of, and calculating, as applicable, the
Incyte Royalty Payments and other amounts payable to Hengrui hereunder
(including records of Net Sales), and any other records reasonably required to
be maintained with respect to Incyte’s obligations under this Agreement, and
each Party shall maintain complete and accurate records in sufficient detail to
permit the other Party to confirm the accuracy of any other amounts payable or
otherwise reimbursable hereunder, in each case for a minimum period of [**] or
such longer period as required by applicable Laws.  Each Party shall have a
right to request an audit of the other Party in order to confirm the accuracy of
any of the foregoing (an “Audit”); provided, however, that each Party shall only
have the right to request such Audit of the other Party one time during any
given Calendar Year.  Upon the written request by a Party (the “Auditing Party”)
to Audit the other Party (the “Audited Party”), the Auditing Party shall have
the right to engage an independent, internationally recognized accounting firm
acceptable to the Audited Party to perform a review as is reasonably necessary
to enable such accounting firm to calculate or otherwise confirm the accuracy of
any of the foregoing for the Calendar Year(s) requested by the Auditing Party;
provided that (i) such accountants shall be given access to, and shall be
permitted to examine and copy such books and records of the Audited Party upon
[**] prior written notice to the Audited Party, and at all reasonable times on
such calendar days, (ii) prior to any such examination taking place, such
accountants shall enter into a confidentiality agreement with the Audited Party
reasonably acceptable to the Audited Party in order to keep all information and
data contained in such books and records strictly confidential and shall not
disclose such information or copies of such books and records to any third
person including the Auditing Party, but shall only use the same for the purpose
of the reviews and/or calculations which they need to perform in order to
determine any amounts being reviewed, and (iii) such accountants shall use
reasonable efforts to minimize any disruption to the Audited Party’s
business.  The Audited Party shall make personnel reasonably available during
regular business hours to answer queries on all such books and records required
for the purpose of the Audit.  The accountants shall deliver a copy of their
findings to each of the Parties within [**] of the completion of the review,
and, in the absence of fraud or manifest error, the findings of such accountant
shall be final and binding on each of the Parties.  Any underpayments by a
Party, as well as interest for the underpayment according to Section 7.9, shall
be paid to the other Party within [**] of notification of the results of such
inspection.  Any overpayments made by a Party shall be refunded by the other
Party, together with interests for the overpayment according to Section 7.9,
within [**] of notification of the results of such inspection.  The cost of the
accountants shall be the responsibility of the Auditing Party unless the
accountants’ calculation shows that the actual royalties payable, Net Sales,
and/or any such other amount Audited hereunder to be different, by more
than [**], than the amounts as previously calculated by the Audited Party.    

35

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Article 8
Intellectual Property Matters 

8.1Inventions and Related Intellectual Property Rights.    

8.1.1Hengrui IP.  Hengrui Inventions shall be solely owned by Hengrui and, to
the extent such Hengrui Inventions are necessary or useful for the Development,
Manufacture or Commercialization of the Licensed Antibodies and/or Licensed
Products, shall be deemed to be Hengrui Know-How and shall be subject to the
licenses and rights granted to Incyte under this Agreement.

8.1.2Incyte IP.   Incyte Inventions shall be solely owned by Incyte.    

8.1.3Joint Technology.    Joint Technology shall be jointly owned by the
Parties, with each Party entitled to the free use and enjoyment of such Joint
Technology in its respective Territory, but subject to the terms and conditions
of this Agreement, including the territorial limitations in the license grant
under Section 2.1 and including the limitations provided in Section 2.2.1.  Each
Party shall own a fifty percent (50%) undivided interest in all such Joint
Technology, without accounting to or obtaining consent from the other Party, and
is entitled to use and grant licenses to the Joint Technology within its
respective Territory only and subject to the restrictions set forth in this
Agreement, including Section 2.5.3 which shall apply mutatis mutandis.    

8.1.4Disclosure.  Each Party shall promptly disclose to the other in writing,
and shall cause its Affiliates, or licensees and sublicenses, and its and their
employees, agents and contractors to so disclose, the development, making,
conception or reduction to practice of any Joint Technology.

8.1.5Employees.  Each Party will require all of its, and will cause its
Affiliates to require all of their, employees to assign all Inventions that are
developed, made or conceived by such employees to it or such Affiliate,
respectively, for further assignment according to the ownership principles
described in this Section 8.1, free and clear of all liens, encumbrances,
charges, security interests, mortgages or other similar restrictions and shall
ensure that such assignment complies with applicable local Laws, including
making any required payments to the inventor of such Invention.  Each Party will
also use its Commercially Reasonable Efforts to require any agents, independent
contractors, sublicensees or other Third Parties performing an activity pursuant
to this Agreement to assign all Inventions that are developed, made or conceived
by such agents, independent contractors or sublicensees to it, for further
assignment according to the ownership principles described in Section 8.1, free
and clear of all liens, encumbrances, charges, security interests, mortgages or
other similar restrictions and shall use Commercially Reasonable Efforts to



36

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

ensure that that such assignment complies with applicable local Laws, including
making any required payments to the inventor of such Invention. Each Party shall
be responsible for performing any actions and executing any documents necessary
under applicable Laws, including but not limited to the German Act on Employee
Inventions (ArbnErfG), to ensure that such Party becomes the owner of the
applicable Inventions in accordance with this Agreement.  Each Party shall bear
its own costs relating to any payments that are due to its inventors under the
ArbnErfG or other applicable employee invention Laws. 

8.1.6Amendment of Patent Schedules. Without limiting Hengrui’s warranty provided
under Section 9.2.5, if, at any time after the Effective Date, either Party
identifies an Hengrui Patent that existed as of the Effective Date but which was
not previously included on Schedule 1.32, then such Patent shall be added to
Schedule 1.32.

8.2Patent Prosecution and Maintenance of Hengrui Patents. 

8.2.1Patent Prosecution.  As between the Parties, Incyte shall have the first
right to prepare, file, prosecute (including any reissues, re-examinations,
post-grant proceedings, requests for patent term extensions, supplementary
protection certificates, interferences, derivation proceedings, supplemental
examinations and defense of oppositions) and maintain the Hengrui Patents in the
Incyte Territory. 

8.2.2General Provisions. Incyte will keep Hengrui informed with regard to the
filing, prosecution and maintenance of Hengrui Patents in the Incyte Territory.
Incyte will share and discuss with Hengrui all material aspects of patent
prosecution, including (i) material communications to and from any patent
authorities, and (ii) drafts of any material filings or responses to be made to
such patent authorities, in each case regarding Hengrui Patents. Such exchange
of information shall be made sufficiently in advance in order to allow Hengrui
to review and comment thereon. Incyte shall consider in good faith any input
made by Hengrui with respect to strategies for filing and prosecuting the
Hengrui Patents. If Hengrui fails to provide its comments reasonably in advance
of the deadline for filing or otherwise responding to the patent authorities,
Incyte shall be free to act without consideration of Hengrui’s
comments.  Without limiting the foregoing, Incyte shall consult with Hengrui a
reasonable time prior to taking or failing to take any substantive action with
respect to such Patent Applications, including any action that would materially
adversely affect the scope or validity of rights under any Hengrui Patents in
the Incyte Territory (such as substantially narrowing or canceling any claim
without reserving the right to file a continuing or divisional Patent
Application, abandoning any Patent or not filing or perfecting the filing of any
Patent Application in any country).  Hengrui shall provide to Incyte all
information material to patentability of any pending Patent Applications during
prosecution of such Patent Applications in compliance



37

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

with  37 CFR 1.56 or under applicable Laws in any other jurisdiction requiring
information disclosure.

8.2.3In the event that Incyte elects not to file, prosecute or maintain in any
country in the Incyte Territory any Hengrui Patent, Incyte will give Hengrui at
least [**] notice before any relevant deadline and provide to Hengrui
information it reasonably requests relating to the Hengrui Patent.  Hengrui will
then have the right to assume responsibility, using patent counsel of its
choice, for the prosecution of such Hengrui Patent in the applicable countries
in the Incyte Territory, at Hengrui’s cost.  The Parties will cooperate in such
prosecution in all respects.  Each Party will provide the other Party all
reasonable assistance and cooperation in such prosecution efforts, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.  Each Party will provide the
other Party with copies of any documents it receives or prepares in connection
with such prosecution and will inform the other Party of the progress of it. 

8.2.4Costs. Following the Effective Date, the costs of prosecution and
maintenance of the Hengrui Patents in [**] shall, except as set forth in Section
8.2.3, be borne by [**], and costs of prosecution and maintenance of the Hengrui
Patents in [**] shall be borne by [**].    

8.3Patent Prosecution and Maintenance of Joint Patents.   

8.3.1Initial Phase/Patent filing. The Parties shall jointly decide, through the
JSC, on the optimal strategy for prosecution and maintenance of Joint Patents.
Such decision shall include the content and the timing of a respective patent
application, and the selection of the jurisdiction for filing of a provisional
or initial patent application. Up to the stage of entry into the
national/regional phases, the Parties will jointly discuss and agree on any
action to be taken.  Decisions regarding the filing of Joint Patents in the
Hengrui Territory shall not be subject to Incyte’s final decision making
authority under Section 3.5.

8.3.2National/Regional Phases.  Upon entry into the national/regional phases,
Hengrui shall have the obligation, to prepare, file, prosecute (including any
reissues, re-examinations, post-grant proceedings, requests for patent term
extensions, supplementary protection certificates, interferences, derivation
proceedings, supplemental examinations and defense of oppositions) and maintain
Joint Patents in the Hengrui Territory, and Incyte shall have the obligation, to
prepare, file, prosecute (including any reissues, re-examinations, post-grant
proceedings, requests for patent term extensions, supplementary protection
certificates, interferences, derivation proceedings, supplemental examinations
and defense of oppositions) and maintain Joint Patents in the Incyte
Territory.  The Parties shall fully and closely cooperate on all prosecutional
matters. Section 8.2.2 shall apply mutatis mutandis. 



38

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

8.3.3Step-In Rights.  In the event that either Party intends not to prepare,
file, prosecute, or maintain a Joint Patent in any country or jurisdiction
within its respective Territory, such Party shall provide reasonable prior
written notice to the JSC of such intention (which notice shall, in any event,
be given no later than [**] prior to the next deadline for any action that may
be taken with respect to such Joint Patent in the respective territory), and the
other Party shall thereupon have the option, in its sole discretion, to assume
the control and direction of the preparation, filing, prosecution, and
maintenance of such Joint Patent, provided there is no other Patent of the same
patent family in the respective jurisdiction which covers the Licensed
Antibodies or the Licensed Products.  Upon the continuing Party’s written
exercise of such option to the non-continuing Party, the continuing Party shall
assume responsibility and full control, and shall bear the costs, for the
preparation, filing, prosecution, and maintenance of any such Joint Patent.  The
non-continuing Party shall assign to the continuing Party its interest in such
Joint Patent and shall execute such documents and perform such acts, at the
continuing Party’s expense, as may be reasonably necessary to permit the
continuing Party to file such patent application, and/or to prosecute and/or
maintain such Joint Patent.  For clarity, in the event that the continuing Party
continues the prosecution or maintenance of any such Joint Patent pursuant to
this Section 8.3.3, then such Patent shall no longer be considered a Joint
Patent, and shall not be deemed licensed to the other Party under Section 2.1. 

8.3.4Costs.  The costs of prosecution and maintenance of the Joint Patents in
the Territories shall be [**].  Thereafter, the costs of prosecution and
maintenance of the Joint Patents in [**] shall be borne by [**] and the costs of
prosecution and maintenance of the Joint Patents in [**] shall be borne by [**].
 

8.4Defense and Enforcement of Patents.   

8.4.1Infringement of Third Party Patents.  Subject to and without limiting the
Parties’ rights and the procedures set forth under Section 7.5.2 and Section
10.1(vi), each of the Parties shall promptly, but in any event no later than
[**] after receipt of notice thereof, notify the other Party in writing in the
event of any claims by a Third Party of alleged patent infringement by Incyte or
Hengrui or any of their respective Affiliates or sublicensees with respect to
the research, development, manufacture, use, sale, offer for sale or importation
of a Licensed Antibody or a Licensed Product (each, an “Infringement
Claim”).  Subject to and without limiting the Parties’ rights and the procedures
set forth under Section 7.5.2, with respect to Infringement Claims in the
Territories, the Parties shall attempt to negotiate in good faith a resolution
with respect thereto.  If the Parties cannot settle such Infringement Claim with
the appropriate Third Parties within [**] after the receipt of the notice
pursuant to this Section 8.4.1, then the following shall apply:    



39

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(a)Subject to Sections 10.1 and Section 10.3, in the case of any such claim
against Incyte alone or both Incyte and Hengrui, in each case, with respect to
the Licensed Antibodies or the Licensed Products in [**], then [**] shall be
deemed to be the “Controlling Party” for purposes of such Infringement
Claim.  In the case of any claim against Hengrui alone, or both Incyte and
Hengrui, in each case, with respect to the Licensed Antibodies or the Licensed
Products in [**], then [**] shall be deemed to be the “Controlling Party” for
purposes of such Infringement Claim.  In the event of [**] litigation (such that
related cases and/or claims are being pursued both inside [**] and [**]),[**]
shall reasonably assist [**] in its role as the Controlling Party in [**].  

(b)Subject to Section 10.1 and Section 10.3, the Controlling Party shall assume
control of the defense of such Infringement Claim at its expense. The
non-Controlling Party, upon reasonable request of the Controlling Party, agrees
to join in any such litigation at the Controlling Party’s expense, and in any
event to reasonably cooperate with the Controlling Party at the Controlling
Party’s expense.  The non-Controlling Party will have the right to consult with
the Controlling Party concerning such Infringement Claim and to participate in
and be represented by independent counsel in any litigation in which such
non-Controlling Party is a party at its own expense.  The Controlling Party
shall have the exclusive right to settle any Infringement Claim without the
consent of the non-Controlling Party, unless such settlement shall have a
material adverse impact on the non-Controlling Party (in which case the consent
of such non-Controlling Party shall be required and the consent of [**] is
required if such settlement is reasonably likely to [**] on [**]).  For purposes
of this Section 8.4.1(b), any settlement that would involve the waiver of rights
(including the rights to receive payments) or a payment obligation of such
non-Controlling Party shall be deemed a material adverse impact and shall
require the consent of such non-Controlling Party, such consent not to be
unreasonably withheld, conditioned or delayed.  The Controlling Party shall
provide the non-Controlling Party with copies of all material correspondence
from the opposing party and from the court adjudicating the dispute and shall be
provided with draft pleadings and motions prior to submission and any settlement
offers and documentation in connection with such Infringement Claim.    

(c)If a Party shall become engaged in or participate in any suit described in
this Section 8.4.1, the other Party shall cooperate, and shall cause its and its
Affiliates’ employees to cooperate, with such Party in all reasonable respects
in connection therewith, including giving testimony and producing documents
lawfully requested, and using its reasonable efforts to make available to the
other, at no cost to the other (other than reimbursement of actually incurred,
reasonable out-of-pocket travel and lodging expenses), such employees who may be
helpful with respect to such suit, investigation, claim or other proceeding.

(d)Any settlements paid to a Third Party pursuant to a suit, action or
proceeding brought pursuant to Section 8.4.1 shall not be subject to a claim for
indemnification by the settling Party pursuant to Section 10.1 or 10.2, except
for settlements paid to a Third Party pursuant to a suit, action or proceeding
that are subject to Hengrui’s indemnification obligation pursuant to Section
10.1(vi).



40

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

8.4.2Prosecution of Infringers.    

(a)Notice.  If either Party (i) receives notice of any patent nullity actions,
any declaratory judgment actions or any alleged or threatened infringement of
patents or patent applications or misappropriation of intellectual property in
the Territories comprising the (x) Joint Technology or (y) Hengrui Patents or
Hengrui Know-How or (ii) learns that a Third Party is infringing or allegedly
infringing any Patent within the Hengrui Patents, in each case in the
Territories, or if any Third Party claims that any such Patent is invalid or
unenforceable, in each case with respect to the Territories, it will promptly
notify the other Party thereof, provide copies of documents received and provide
evidence of infringement or the claim of invalidity or unenforceability
reasonably available to such Party.    

(b)Enforcement of Patents.    

(i)As between Hengrui and Incyte, Incyte will have the first right (but not the
obligation) to take the appropriate steps to enforce or defend any Patent within
the Hengrui Patents and Joint Patents against infringement by a Third Party that
is conducting the manufacture, sale, use, offer for sale or import of any
pharmaceutical product in the Incyte Territory and nullity actions and
opposition proceedings in the Incyte Territory, provided that Incyte provides
copies of all material correspondence from the opposing party and from the court
adjudicating the dispute and Hengrui shall be provided with draft pleadings and
motions prior to submission and any settlement offers and documentation in
connection with such enforcement and shall have the right to suggest patent
counsel, which suggestion shall be considered by Incyte in good faith and Incyte
shall bear the costs of such enforcement or defense, as applicable.
Notwithstanding the foregoing and to the extent legally possible, Hengrui will
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.  Hengrui shall make any declaration and execute any
document necessary for Incyte to take the steps set out in the first sentence of
this clause (i).    

(ii)If, pursuant to Section 8.4.2(b)(i), Incyte fails to institute or defend
such litigation or otherwise take steps to remedy the infringement of an Hengrui
Patent or a Joint  Patent within [**] (or any shorter period required by
applicable Law) of the date one Party has provided notice to the other Party
pursuant to Section 8.4.2(a) of such infringement or claim, then Hengrui will
have the right (but not the obligation), at its own expense, to bring or defend
any such suit, action or proceeding by counsel of its own choice. Incyte will
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

(iii)[**] shall not have any right to bring any suit, action or proceeding with
respect to the infringement of a [**] or a [**] in [**]; provided, however, that
[**] shall inform, consult with and provide reasonable updates to [**] in
connection with any such suit, action or proceeding in [**].

(c)Cooperation; Damages.    

(i)If one Party brings any suit, action or proceeding under Section 8.4.2(b),
the other Party agrees to be joined as party plaintiff if necessary to prosecute
the suit, action or proceeding and to give the first Party reasonable authority
to file and prosecute the suit, action or proceeding at the first Party’s cost
(other than in connection with a suit, action or proceeding involving a Joint
Patent where both Parties must initiate such suit, action or proceeding);
provided, however, that neither Party will be required to transfer any

41

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

right, title or interest in or to any property to the other Party or any other
party to confer standing on a Party hereunder.

(ii)The Party not pursuing the suit, action or proceeding hereunder will provide
reasonable assistance to the other Party, including by providing access to
relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any Out-of-Pocket Costs incurred
by the non-enforcing or defending Party in providing such assistance.

(iii)[**] shall not, without the prior written consent of [**] (which shall not
be unreasonably withheld, conditioned or delayed), enter into any stipulation,
compromise or settlement relating to any claim, suit or action that it brought
under Section 8.4.2 involving [**] that admits the invalidity or
unenforceability of [**] or requires [**] to pay any sum of money, or otherwise
adversely affects the rights of [**] with respect to [**], or [**] rights
hereunder (including [**]). 

(iv)Any settlements, damages or other monetary awards (a “Recovery”) recovered
pursuant to a suit, action or proceeding brought pursuant to Section 8.4.2 will
be allocated first to the costs and expenses of the Party taking such action,
and second, to the costs and expenses (if any) of the other Party, with any
remaining amounts of any monetary Recovery (if any) to be split as follows: (A)
if [**] is the Party taking such action, the remaining Recovery shall be treated
as [**] and be [**]  (and, for purposes of clarity, all remaining Recoveries
related to [**] shall be [**]), and (B) if [**] is the Party taking such Action,
the remainder shall be treated as [**] of [**] (applying Section 1.53, mutatis
mutandis) and [**] shall pay to [**] a  [**] mutatis mutandis (and, for purposes
of clarity, all remaining Recoveries related to [**] shall be [**]).

(v)Any settlements paid to a Third Party pursuant to a suit, action or
proceeding brought pursuant to Section 8.4.2 shall not be subject to a claim for
indemnification by the settling Party pursuant to Section 10.1 or 10.2, except
for settlements paid to a Third Party pursuant to a suit, action or proceeding
that are subject to Hengrui’s indemnification obligation pursuant to Section
10.1(vi).

(d)Infringement and Defense.  For clarity, with respect to any and all
infringement or defense of any [**] anywhere in [**], [**] (or its designee)
shall have the sole and exclusive right to bring an appropriate suit or other
action against any Person engaged in such infringement or defense of any such
[**] in its sole discretion and at its sole expense; provided, however, that
[**] shall inform, consult with and provide reasonable updates to [**] in
connection with any such suit, action or proceeding in [**]. 

8.5Patent Term Extensions.  As between Incyte and Hengrui, Incyte, to the extent
permitted by applicable Law, shall have the exclusive right, but not the
obligation, to seek, in Hengrui’s name if so required, Patent Term Extensions
(including any supplemental protection certificates and the like available under
applicable Laws) in any country in the Incyte Territory in relation to the
Hengrui Patents and Joint Patents.  Hengrui shall cooperate and support Incyte
in connection with all such activities.  Incyte, its agents and attorneys will
give due consideration to all suggestions and comments of Hengrui regarding any
such activities with the aim of using reasonable efforts to obtain all available
Patent Term Extensions (including any supplemental protection certificates and
the like available under

42

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

applicable Laws), but, in the event of a disagreement between the Parties,
Incyte will have the final decision making authority. If Incyte seeks a Patent
Term Extension, supplemental patent protection or related extension of rights
with respect to any Incyte Patent that exists as of the Effective Date and
covers a Licensed Product, then for the purpose of calculating the Royalty Term,
the last-to-expire Patent among the Hengrui Patents will be deemed to be
extended by the same amount of time as the Incyte Patent.

Article 9
Representations, Warranties and Covenants 

9.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants (as applicable) to the other Party as follows, as of the Effective
Date:

9.1.1Corporate Existence and Power.  It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

9.1.2Authority and Binding Agreement.  (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

9.1.3No Conflicts.  The execution, delivery and performance of this Agreement by
it does not (i) conflict with any agreement, instrument or understanding, oral
or written, to which it or any of its Affiliates is a party and by which it or
any of its Affiliates may be bound or (ii) violate any Laws of any Governmental
Authority having jurisdiction over it.

9.1.4All Consents and Approvals Obtained.  Except with respect to Regulatory
Approvals for the Development, Manufacturing or Commercialization of the
Licensed Antibodies and the Licensed Products or as otherwise described in this
Agreement, (i) all necessary consents, approvals and authorizations of, and (ii)
all notices to, and filings by such Party with, all Governmental Authorities and
other Persons required to be obtained or provided by such Party as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained and provided.



43

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

9.1.5To the Knowledge of such Party, neither such Party nor any of its
Affiliates has used any employee that is debarred by the FDA under the Generic
Drug Enforcement Act of 1992 (or by any analogous agency or under any analogous
Law in the Territory) and neither Party will use any such employee after the
Effective Date.

9.1.6Anti-Corruption Laws.  Neither it nor any of its Affiliates has, directly
or indirectly, solicited, received or agreed to accept any payment of money or
anything else of value in violation of the Anti-Corruption Laws that are
applicable to it or its Affiliates.

9.2Additional Representations and Warranties of Hengrui.  Hengrui hereby
represents and warrants to Incyte that, as of the Effective Date, except as set
forth on Schedule 9.2 and for purposes of this Agreement, “Knowledge” means,
when referring to the Knowledge of Hengrui, the actual knowledge of Hengrui
personnel. 

9.2.1Neither Hengrui nor any of its Affiliates has filed any Marketing
Authorization Applications with a Governmental Authority in the Territories for
the sale of the Licensed Products in the Territories.

9.2.2Neither Hengrui nor its Affiliates, nor, to the Knowledge of Hengrui, its
subcontractors, has received any notice in writing or otherwise has knowledge of
any facts which have led Hengrui to believe that any of the Regulatory Approvals
relating to the Licensed Products are not currently in good standing with the
FDA, the EMA or their foreign equivalents. 

9.2.3Neither Hengrui nor its Affiliates, nor, to the Knowledge of Hengrui, its
subcontractors has received written notice of any proceedings pending before or
threatened by any Regulatory Authority with respect to the Licensed Products or
any facility where the Licensed Products is Manufactured. 

9.2.4To the Knowledge of Hengrui, (i) the issued patents encompassed within the
Hengrui Patents are valid and enforceable patents, and (ii) there are no facts
which would render the patent applications encompassed within the Hengrui
Patents, if and when issued, invalid or unenforceable. To the Knowledge of
Hengrui, no Third Party (a) is infringing any such Hengrui Patents or has
misappropriated any Hengrui Technology or (b) has challenged the ownership,
scope, duration, validity, enforceability or priority of, or Hengrui’s right to
use or license, any Hengrui Technology.

9.2.5To the Knowledge of Hengrui: Schedule 1.32 contains a complete and correct
list of all the Hengrui Patents as of the Effective Date and the Patents
identified in Schedule 1.32 are all the Patents that are Controlled by Hengrui
or any of its Affiliates that are necessary for

44

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Incyte to Develop, Manufacture and Commercialize the Licensed Antibodies and the
Licensed Products in the Incyte Territory. 

9.2.6There are no claims, judgments or settlements against or owed by Hengrui,
nor any pending reissue, reexamination, interference, opposition or similar
proceedings, with respect to Hengrui Technology, and Hengrui has not received
notice as of the Effective Date of any threatened claims or litigation or any
reissue, reexamination, interference, opposition or similar proceedings seeking
to invalidate or otherwise challenge the Hengrui Technology.

9.2.7To the Knowledge of Hengrui, and based on the current anticipated date of
launch, use, sale, offer for sale, or importation by Hengrui or Incyte (or their
respective Affiliates), as applicable, of the Licensed Products (as the Licensed
Products exists on the Effective Date, and excluding, for the avoidance of
doubt, any additional technology that may be combined or incorporated therewith,
or any future improvements or enhancements to the Licensed Products) in the
Territories, such Licensed Products (i) do not infringe any issued, valid and
enforceable patent of any Third Party and (ii) do not misappropriate any
Know-How of any Third Party.  

9.2.8To the Knowledge of Hengrui, Hengrui and its Affiliates have complied with
all applicable Laws in all material respects, including any disclosure
requirements, in connection with the filing, prosecution and maintenance of the
Hengrui Patents in the Territories. Any material renewal and maintenance fees
due as of the Effective Date with respect to the prosecution and maintenance of
the Hengrui Patents in the Territories have been paid, to the extent applicable.

9.2.9As of the Effective Date, Hengrui has disclosed to Incyte all reasonably
relevant data and information regarding the Hengrui Technology and the Licensed
Antibodies and all such data and information is complete and accurate in all
material aspects.  Hengrui has allowed, and will continue to allow, Incyte
access to all material information in its possession or Control (i) containing
the results of all preclinical testing and human clinical testing of the
Licensed Antibodies and (ii) concerning side effects, injury, toxicity or
sensitivity reaction and incidents or severity thereof with respect to the
Licensed Antibodies. 

9.2.10To the Knowledge of Hengrui, there are no safety or efficacy issues
involving the Licensed Antibodies or the Development or Commercialization of the
Licensed Antibodies or the Licensed Products in the Field or in the Incyte
Territory.

9.2.11Any research and development, including Clinical Trials regarding the
Licensed Antibodies were conducted and the Development Data resulting from such
research and development have been generated by or on behalf of Hengrui or its
Affiliates, or to Knowledge

45

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

of Hengrui with respect to any subcontractors, in compliance in all material
respects with all applicable Laws and, to the extent applicable, GCP, GLP and
GMP.

9.2.12To the Knowledge of Hengrui, the inventors named in the Hengrui Patents
listed on Schedule 1.32 that are owned by Hengrui or any Affiliate are all of
the true inventors for such Patents and have assigned, or are under a written
obligation to assign, to Hengrui all of their right, title and interest to such
Hengrui Patents and the inventions described therein. 

9.2.13To the Knowledge of Hengrui, the Hengrui Know-How has (i) not been
licensed in conflict to any agreement, instrument or understanding to which
Hengrui is a Party, and (ii) not been disclosed to Third Parties other than
under an obligation of confidentiality.

Hengrui acknowledges that Incyte is relying, and is entitled to rely, on the
foregoing representations and warranties.

9.3Mutual Covenants.  Each Party hereby covenants, on behalf of itself and its
Affiliates, to the extent applicable, to the other Party that, during the Term:

9.3.1Compliance.  Each Party shall, in conducting any and all activities under
this Agreement with respect to the Licensed Products, comply with all applicable
Laws, including all applicable Regulatory Approvals for the Licensed Products in
its respective Territory.  In addition, neither Party shall use in any capacity,
in connection with its Commercialization (or Development) of the Licensed
Products hereunder, any Person who has been debarred pursuant to Section 306 of
the FD&C Act (or similar Law outside of the U.S.), or who is the subject of a
conviction described in such section, and each Party shall inform the other
Party in writing immediately if it or any Person who is performing services for
each Party hereunder is debarred or is the subject of a conviction described in
Section 306 (or similar Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to such Party’s
knowledge, is threatened, relating to the debarment of such Party any Person
used in any capacity by such Party in connection with its Commercialization (or
Development) of the Licensed Products hereunder.

9.3.2Economic Sanctions Laws. Each Party and its Affiliates shall not, to the
extent it would cause such Party or its Affiliates to violate applicable Laws,
directly or indirectly engage in any transactions, or otherwise deal with, any
country or Person targeted by the U.S., European Union, or other relevant
economic sanctions laws in connection with any activities related to such
Party’s interaction with the other Party contemplated under this Agreement.

9.3.3Compliance. On behalf of itself, its officers, directors and employees and
on behalf of its Affiliates, agents, representatives,

46

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

consultants and subcontractors hired in connection with the subject matter of
this Agreement (together with the Party, the “Party Representatives”) that in
connection with any activities of such Party of its obligations under this
Agreement, as applicable:

(a)its Party Representatives shall not directly or indirectly pay, offer or
promise to pay, or authorize the payment of any money, or give, offer or promise
to give, or authorize the giving of anything else of value, to:

(i)any official of a Governmental Authority in order to influence official
action;

(ii)any Person (whether or not an official of a Governmental Authority) (a) to
influence such Person to act in breach of a duty of good faith, impartiality or
trust (“acting improperly”), (b) to reward such Person for acting improperly, or
(c) where such Person would be acting improperly by receiving the money or other
thing of value;

(iii)any other Person while knowing or having reason to know that all or any
portion of the money or other thing of value shall be paid, offered, promised or
given to, or shall otherwise benefit, an official of a Governmental Authority in
order to influence official action for or against either Party in connection
with the matters that are the subject of this Agreement; or

(iv)any Person to reward that Person for acting improperly or to induce that
Person to act improperly.

In each case (i)-(iv), in violation of the Anti-Corruption Laws that are
applicable to such Party Representatives.

9.3.4Anti-Corruption Laws. Its Party Representatives shall not, directly or
indirectly, solicit, receive or agree to accept any payment of money or anything
else of value in violation of the Anti-Corruption Laws that are applicable to
such Party Representatives.

9.3.5Notification. It shall promptly provide the other Party with written notice
of the following events:

(a)upon becoming aware of any breach or violation by a Party or its Party
Representative of any representation, warranty or undertaking set forth in
Section 9.3.4; and

(b)upon receiving a formal notification that it is the target of a formal
investigation by a Governmental Authority for a violation of applicable Law
related to activities hereunder or upon receipt of information from any of its
Party Representatives connected with this Agreement that any of them is the
target of a formal investigation by a Governmental Authority for a violation of
applicable Law related to activities hereunder except to the extent that the
disclosing Party’s counsel reasonably believes that such

47

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

disclosure to the other Party could have a significant adverse impact on the
disclosing Party’s legal position or defense (including the loss of
attorney-client privilege) with respect to any such occurrence.  In the event
that either Party determines that disclosure of relevant factual information
regarding an occurrence could have a significant adverse impact on its legal
position or defense, the determining Party shall promptly notify the other Party
in writing that the determining Party is exercising its right not to disclose
relevant factual information regarding an occurrence. 

9.4Disclaimer.  Incyte understands that the Licensed Antibodies and the Licensed
Products are the subject of ongoing clinical research and development and that
Hengrui cannot ensure the usefulness of the Licensed Antibodies and the Licensed
Products or that the Licensed Products will receive Regulatory Approvals.

9.5No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

Article 10
Indemnification

10.1Indemnification by Hengrui.  Hengrui hereby agrees to save, indemnify,
defend and hold Incyte, its Affiliates, its sublicensees, and their respective
directors, officers, agents and employees harmless from and against any and all
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) arising in connection
with any and all charges, complaints, actions, suits, proceedings, hearings,
investigations, claims, demands, judgments, orders, decrees, stipulations or
injunctions by a Third Party (each a “Third Party Claim”) resulting or otherwise
arising from (i) any breach by Hengrui of any of its representations,
warranties, covenants or obligations pursuant to this Agreement, (ii) the
negligence or willful misconduct by Hengrui or its Affiliates or their
respective officers, directors, employees, agents, consultants, subcontractors
or sublicensee in performing any obligations under this Agreement, (iii) any
matter arising from the research and development of the Licensed Antibodies or
the Licensed Products by or on behalf of Hengrui prior to the Effective Date in
the Territories, (iv) the Development or Manufacturing of the Licensed
Antibodies and the Licensed Products in the Territories hereunder and the
Commercialization of the Licensed Products in the Hengrui Territory (including,
for clarity, product liability Losses resulting therefrom) by Hengrui or its
Affiliates or their respective officers, directors, employees, agents,
consultants, subcontractors or sublicensees, (v) any Development Activities
conducted by Hengrui, or (vi) any claim of patent infringement brought by a
Third Party on the basis that the Lead Antibody or Lead Product infringes any
Patent that was issued or published as of the Effective Date (but excluding any
improvements or modifications made to, or combinations with any other compound
of, the Lead Antibody or the Lead Product by Incyte, its Affiliates or its
sublicensees on or after the Effective Date, solely to the extent such claim
arises from

48

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

or relates to such improvement, modification, or combination); in each case
except to the extent that such Losses are subject to indemnification by Incyte
pursuant to Section 10.2.

10.2Indemnification by Incyte.  Incyte hereby agrees to save, indemnify, defend
and hold Hengrui, its Affiliates, its sublicensees and their respective
directors, agents and employees harmless from and against any and all Losses
arising in connection with any and all Third Party Claims resulting or otherwise
arising from (i) any breach by Incyte of any of its representations, warranties,
covenants or obligations pursuant to this Agreement, (ii) the negligence or
willful misconduct by Incyte or its Affiliates or their respective officers,
directors, employees, agents, consultants, subcontractors or sublicensees in
performing any obligations under this Agreement, (iii) the Development or
Manufacturing or Commercialization of the Licensed Antibodies and the Licensed
Products in the Incyte Territory (including, for clarity, any product liability
Losses resulting therefrom) by Incyte or its Affiliates or their respective
officers, directors, employees, agents, consultants, subcontractors or
sublicensees, or (iv) any Development Activities conducted by Incyte; in each
case except to the extent that such Losses are subject to indemnification by
Hengrui pursuant to Section 10.1. 

10.3Indemnification Procedures.    

10.3.1Notice of Claim.  All indemnification claims in respect of any indemnitee
seeking indemnity under Sections 10.1 or 10.2, as applicable (collectively, the
“Indemnitees” and each an “Indemnitee”) will be made solely by the corresponding
Party (the “Indemnified Party”).  The Indemnified Party will give the
indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses and any legal proceeding initiated
by a Third Party against the Indemnified Party as to which the Indemnified Party
intends to make a request for indemnification under Sections 10.1 or 10.2, as
applicable, but in no event will the Indemnifying Party be liable for any Losses
that result from any delay in providing such notice which materially prejudices
the defense of such proceeding.  Each Indemnification Claim Notice shall contain
a description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time).  Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim.    

10.3.2Control of Defense.  The Indemnifying Party, at its option, may assume the
defense of any Third Party Claim subject to indemnification as provided for in
Sections 10.1 or 10.2, as applicable, by giving written notice to the
Indemnified Party within [**] after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.  Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel it selects, and such Indemnifying Party shall
thereafter continue to defend such Third Party Claim in good faith.  Should the
Indemnifying Party assume the defense of a Third Party Claim (and continue to
defend

49

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

such Third Party Claim in good faith), the Indemnifying Party will not be liable
to the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim,
unless the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with this Section 10.3 or in case the matter is subject to
indemnification under Section 10.1(vi).

10.3.3Right to Participate in Defense. Without limiting Section 10.3.2, any
Indemnitee will be entitled to participate in the defense of a Third Party Claim
for which it has sought indemnification hereunder and to employ counsel of its
choice for such purpose; provided, however, that such employment will be at the
Indemnitee’s own expense unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (ii) the Indemnifying Party has
failed to assume the defense (or continue to defend such Third Party Claim in
good faith) and employ counsel in accordance with this Section 10.3, in which
case the Indemnified Party will be allowed to control the defense, or (iii) any
matter that is subject to indemnification under Section 10.1(vi), in which case
the reasonable cost of such employment of counsel shall be at the Indemnifying
Party’s expense.

10.3.4Settlement.  With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnitee becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any material manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, deems appropriate; provided, however, that such terms
shall include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto, and will transfer to the Indemnified Party
all amounts which such Indemnified Party is liable to pay prior to the time of
the entry of judgment.  With respect to all other Losses in connection with
Third Party Claims, where the Indemnifying Party has assumed the defense of such
Third Party Claim in accordance with Section 10.3.2, the Indemnifying Party will
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion).  The Indemnifying Party that has
assumed the defense of (and continues to defend) such Third Party Claim in
accordance with Section 10.3.2 will not be liable for any settlement or other
disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party.  Regardless of whether the Indemnifying
Party chooses to defend or prosecute any Third Party Claim, no Indemnitee will
admit any liability with respect to, or settle, compromise or discharge, any

50

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Third Party Claim without first offering to the Indemnifying Party the
opportunity to assume the defense of such Third Party Claim in accordance with
Section 10.3.2.

10.3.5Cooperation.  If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim.  Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.

10.3.6Expenses of the Indemnified Party.  Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnified Party in connection with any Third Party
Claim will be reimbursed on a Calendar Quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

10.4Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES UNDER OR IN CONNECTION WITH THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER Section 10.1 or 10.2,  OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER Article 11 OR FOR A PARTY’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD.

10.5Insurance.  Each Party shall have and maintain such type and amounts of
liability insurance as is normal and customary in the pharmaceutical industry in
the United States generally for parties similarly situated and shall upon
request provide the other Party with a copy of its policies of such insurance,
along with any amendments thereto.  It is understood that such insurance shall
not be construed to create a limit of either Party’s liability with respect to
its indemnification obligations under this Article 10.  Each Party shall provide
the other Party with written notice at least [**] prior to the cancellation,
nonrenewal or material change in such insurance or self-insurance which
materially adversely affects the rights of the other Party hereunder.  Upon
request, each Party will promptly provide the other

51

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Party with certificates of insurance evidencing such coverages.  The
certificates shall specify the dates such coverage expires. 

Article 11
Confidentiality

11.1Confidential Information.  As used in this Agreement, the term “Confidential
Information” means all information, whether it be in written form, visually or
orally, including all production schedules, lines of products, volumes of
business, processes, new product developments, product designs, formulae,
technical information, laboratory data, clinical data, patent information,
know-how, trade secrets, financial and strategic information, marketing and
promotional information and data, and other material relating to any products,
projects or processes of one Party (the “Disclosing Party”), that is provided
to, or otherwise obtained by, the other Party (the “Receiving Party”) in
connection with this Agreement (including information exchanged prior to the
date hereof in connection with the transactions set forth in this Agreement,
including any information disclosed by either Party pursuant to the Confidential
Disclosure Agreement between the Parties dated May 6, 2015.  Notwithstanding the
foregoing sentence, Confidential Information shall not include any information
or materials that:    

(a)were already known to the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;

(b)were generally available to the public or otherwise part of the public domain
at the time of disclosure thereof to the Receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

(d)were disclosed to a Party, other than under an obligation of confidentiality,
by a Third Party who had no obligation to the Disclosing Party not to disclose
such information to others; or

(e)were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party, to the extent such Receiving Party has documentary evidence to that
effect.

11.2Confidentiality Obligations.  Each of Incyte and Hengrui shall keep all
Confidential Information received from or on behalf of the other Party with the
same degree of care with which it maintains the confidentiality of its own
Confidential Information, but in all cases no less than a reasonable degree of
care.  Neither Party shall use such Confidential Information for any purpose
other than in performance of this Agreement or disclose the same to any other
Person other than to such of its and its Affiliates’ directors, officers,
managers, employees, independent contractors, agents, consultants, (potential)
sublicensees or (potential) investors who have a need to know such Confidential
Information to implement the terms of this Agreement or enforce its rights under
this Agreement and who are bound by confidentiality obligations not less strict
than those contained herein; provided, however, that



52

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

a Receiving Party shall advise any of its and its Affiliates’ directors,
officers, managers, employees, independent contractors, agents, consultants,
(potential) sublicensees or (potential) investors who receives such Confidential
Information of the confidential nature thereof and of the obligations contained
in this Agreement relating thereto, and the Receiving Party shall ensure
(including, in the case of a Third Party, by means of a written agreement with
such Third Party having terms at least as protective as those contained in this
Article 11) that all such directors, officers, managers, employees, independent
contractors, agents, consultants, (potential) sublicensees or (potential)
investors comply with such obligations.  It is understood that receipt of
Confidential Information under this Agreement will not limit the Receiving Party
from assigning its employees to any particular job or task in any way it may
choose, subject to the terms and conditions of this Agreement.    

11.3Return of Confidential Information. Subject to a Party’s continuing right to
use and disclose Confidential Information of the other Party under the surviving
license pursuant to Article 13, if any, following expiration or any early
termination of this Agreement, the Receiving Party shall return or destroy all
documents, tapes or other media containing Confidential Information of the
Disclosing Party that remain in the possession of the Receiving Party or its
directors, officers, managers, employees, independent contractors, agents,
consultants, (potential) sublicensees or (potential) investors, except that the
Receiving Party may keep one (1) copy of the Confidential Information in the
legal department files of the Receiving Party, solely for archival
purposes.  Such archival copy shall be deemed to be the property of the
Disclosing Party, and shall continue to be subject to the provisions of this
Article 11.  The provisions of this Section 11.3 shall not apply to copies of
electronically exchanged Confidential Information made as a matter of routine
information technology backup, provided that it is not otherwise accessible to
Receiving Party other than its information technology representatives
responsible for maintaining the Receiving Party’s electronic backup systems, and
to Confidential Information or copies thereof which must be stored according to
provisions of mandatory applicable Laws.    

11.4Permitted Disclosure and Use.  Notwithstanding Section 11.2: (i) either
Party may disclose Confidential Information belonging to the other Party only to
the extent such disclosure is reasonably necessary to: (a) comply with or
enforce any of its obligations or rights under this Agreement: or comply with
applicable Laws; and (ii) either Party may disclose Confidential Information
belonging to the other Party related to a Licensed Product only to the extent
such disclosure is reasonably necessary to obtain or maintain Regulatory
Approvals of a Licensed Product to the extent such disclosure is made to a
Governmental Authority.  If a Party deems it necessary to disclose Confidential
Information of the other Party pursuant to this Section 11.3, such Party shall
give reasonable advance written notice of such disclosure to the other Party to
permit such other Party sufficient opportunity to object to such disclosure or
to take measures to ensure confidential treatment of such information, including
seeking a protective order or other appropriate remedy.

11.5Notification.  The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information, and will cooperate with the Disclosing Party
in any reasonably requested fashion to assist the Disclosing Party to regain
possession of such Confidential Information and to prevent its further
unauthorized use or disclosure.



53

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

11.6Publicity; Filing of this Agreement.

11.6.1Publicity.  The Parties (or their Affiliates) shall issue a press release,
in the form attached as Exhibit B, within one (1) Business Day after the
Effective Date, to announce the execution of this Agreement and describe the
material financial and operational terms of this Agreement.  Except as otherwise
provided in this Section 11.6, each Party shall maintain the confidentiality of
all provisions of this Agreement, and without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed, neither Party nor its respective Affiliates shall make any press
release or other public announcement of or otherwise disclose the provisions of
this Agreement to any Third Party, except for: (i) disclosure to those of its
directors, officers, employees, accountants, attorneys, underwriters, lenders
and other financing sources, (potential) strategic partners, advisors, agents
and (potential) sublicensees whose duties reasonably require them to have access
to this Agreement; provided that such directors, officers, employees,
accountants, attorneys, underwriters, lenders and other financing sources,
advisors, agents, (potential) strategic partners or (potential) sublicensees are
required to maintain the confidentiality of this Agreement; (ii) disclosures
required by the rules or regulations of the New York Stock Exchange, The NASDAQ
Stock Market or any other stock exchange on which securities issued by a Party
or a Party’s Affiliate are traded, in which case the disclosing Party shall
provide the nondisclosing Party with at least [**] notice unless otherwise not
practicable, but in any event no later than the time the disclosure required by
such rule or regulations is made; (iii) disclosures as may be required by Law,
in which case the disclosing Party shall provide the nondisclosing Party with
prompt advance notice of such disclosure and cooperate with the nondisclosing
Party to seek a protective order or other appropriate remedy, including a
request for confidential treatment in the case of a filing with the U.S.
Securities and Exchange Commission (“SEC”); (iv) reports that may be filed with
the SEC under the Securities Exchange Act of 1934 by either Party or its
applicable Affiliate setting forth the press release referred to above, and/or
this Agreement in redacted form as provided in Section 11.6.2; (v) disclosures
that are consistent with or complementary to those described in clause (iv) but
which do not contain any Confidential Information of the other Party; and (vi)
other disclosures for which consent has previously been given.  A Party may
publicly disclose without regard to the preceding requirements of this Section
11.6 any information that was previously publicly disclosed pursuant to this
Section 11.6. 

11.6.2Redacted Agreement.  The Parties acknowledge that, if legally required,
either or both Parties or its applicable Affiliate may be obligated to file a
copy of this Agreement with the SEC or other Governmental Authorities.  Each
Party or its applicable Affiliate shall be entitled to make such a required
filing; provided that it initially files a redacted copy of this Agreement
approved by both Parties (“Redacted Agreement”) and requests confidential
treatment of the terms redacted from this Agreement for a reasonable period of
time.  In the event of any such filing, each Party shall (i) permit the other
party to review and

54

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

comment upon such request for confidential treatment and any subsequent
correspondence with respect thereto at least [**] in advance of its submission
to the SEC or such other Governmental Authorities, (ii) reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
then-current legal requirements governing redaction of information from material
agreements that must be publicly filed, (iii) promptly deliver to the other
Party any written correspondence received by it or its representatives from such
Governmental Authority, if any, with respect to such confidential treatment
request and promptly advise the other Party of any other substantive
communications between it or its representatives with such Governmental
Authority with respect to such confidential treatment request, (iv) upon the
written request of the other Party, request an appropriate extension of the term
of the confidential treatment period, where available (it being understood that
a Governmental Authority may in its sole discretion reject such request) and (v)
if such Governmental Authority requests any changes to the redactions set forth
in the Redacted Agreement, use commercially reasonable efforts to support the
redactions in the Redacted Agreement as originally filed (to the extent
consistent with the then-current legal requirements governing redaction of
information from material agreements that must be publicly filed) and, to the
extent reasonably practicable, not agree to any changes to the Redacted
Agreement without first discussing such changes with the other Party and taking
the other Party’s comments into consideration when deciding whether to agree to
such changes.  Each Party shall be responsible for its own legal and other
external costs in connection with any such filing, registration or notification.
   

11.7Publication.  The Parties intend to publish or present the conduct and the
outcomes of Clinical Trials and will use Commercially Reasonable Efforts to
align such publication or presentation to the public. Each Party shall submit,
through the JSC, for the other Party’s approval, such approval not to be
unreasonably withheld, conditioned or delayed, copies of each proposed academic,
scientific, medical and other publication or presentation that contains or
refers to the Hengrui Technology or otherwise relates to the Licensed
Antibodies, the Licensed Products or any research or Development Activities
under this Agreement to the other Party at least [**] in advance of submitting
such proposed publication or presentation to a publisher or other Third
Party.  The other Party shall have the right to review and comment on each such
proposed publication or presentation and the publishing Party shall consider any
comments in good faith. The other Party shall have the right to remove any of
its own Confidential Information prior to submission for publication or
presentation by the publishing Party.  The publishing Party shall redact or
otherwise modify the proposed publication or presentation to remove any such
Confidential Information of the other Party.  If the non-publishing Party
informs the publishing Party that a publication, in the non-publishing Party’s
reasonable judgment, could be expected to have a material adverse effect on any
patentable invention owned by or licensed, in whole or in part, to the
non-publishing Party (other than pursuant to a license granted under this
Agreement), or on any Know-How which is Confidential Information of the
non-publishing Party, the publishing Party shall delay or prevent such
publication as follows:  (i) with respect to a patentable invention, such
publication shall be delayed sufficiently long (not to exceed sixty (60) days)
to permit the timely preparation and filing of a patent application; and
(ii) with respect to

55

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Know-How which is Confidential Information of such non-publishing Party, such
Know-How shall be deleted from the Publication.  In addition, in the event that
the document includes data, information or material generated by the other
Party’s scientists, and professional standards for authorship would be
consistent with including the other Party’s scientists as co-authors of the
document, the names of such scientists will be included as co-authors. 

11.8Use of Names.  Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
written consent of such other Party, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that subject to Section
11.6, either Party may use the name of the other Party in any document filed
with any Regulatory Authority or Governmental Authority, including the FDA, EMA
and the SEC.

11.9Survival.  The obligations and prohibitions contained in this Article 11 as
they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of [**].

11.10Effect of Change of Control of Hengrui.  In the event that Hengrui is
acquired in a Change of Control by a Third Party (an Acquirer as defined below),
then:    

11.10.1the intellectual property of such Acquirer held or developed by such
Acquirer prior to such acquisition (“Acquirer Technology”) shall be excluded
from the Hengrui Technology;

11.10.2intellectual property that, following such Change of Control, is
developed, made or otherwise acquired or controlled by the Acquirer without use
of proprietary Hengrui Technology (such proprietary know-how, the “Segregated
Technology”) shall not be included within the Hengrui Technology.  Hengrui shall
ensure that the Acquirer shall have no rights of access or other rights to
Incyte’s Confidential Information.  Hengrui shall take reasonable steps to limit
data access and sharing between Hengrui personnel working on the preclinical
Development of Licensed Products or having access to data from such Development
or any Incyte Confidential Information and Hengrui personnel working on
Segregated Technology. 

11.10.3Notwithstanding the foregoing, if rights to Segregated Technology were
granted to the Acquirer in accordance with, and not in breach of, this Agreement
prior to the Change of Control, then the use of such Segregated Technology in
accordance with such grant (and consistent with the exclusive licenses granted
under this Agreement) shall not be deemed use of Segregated Technology for
purposes of this Section 11.10 but shall be deemed Acquirer Technology;

11.10.4Such Acquirer (and Affiliates of such Acquirer which are not controlled
by (as defined under the Affiliate definition in Article 1) Hengrui itself)
shall be excluded from the Affiliate definition solely for purposes of the
applicable components of the Hengrui

56

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Technology. For clarity, the Acquirer has sole discretion as to whether it will
contribute its intellectual property or know-how to Hengrui’s activities and
Hengrui Technology under this Agreement;

As used herein, “Acquirer” means the Third Party involved in the Change of
Control, and any Affiliate of such Third Party that was not an Affiliate of the
Acquired Party immediately prior to the Change of Control; and “Acquired Party”
means the Party that was the subject of such Change of Control, together with
any entity that was its Affiliate immediately prior to the Change of Control,
and  “Change of Control” means any of the following: (i) the sale or disposition
of all or substantially all of the assets of a Party to a Third Party, (ii) the
acquisition by a Third Party, other than an employee benefit plan (or related
trust) sponsored or maintained by a Party or any of its Affiliates, of more than
[**] of such Party’s outstanding shares of voting capital stock (e.g., capital
stock entitled to vote generally for the election of directors), or (iii) the
merger or consolidation of a Party with or into another corporation, other than,
in the case of (i-iii) of this definition, an acquisition or a merger or
consolidation or sale of assets of the Party in which holders of shares of such
Party’s voting capital stock immediately prior to the acquisition, merger, sale
or consolidation have at least [**] of the ownership of voting capital stock of
the acquiring Third Party or the surviving corporation in such merger or
consolidation, as the case may be, immediately after the acquisition, merger,
sale or consolidation.  Notwithstanding the foregoing, a Change of Control shall
not be deemed to occur on account of an initial public offering, the acquisition
of securities of a Party by an institutional investor, or Affiliate thereof,
that acquires a Party’s securities in a transaction or series of related
transactions that is a bona fide equity financing transaction, or a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the corporate domicile of a Party.

Article 12
Term and Termination 

12.1Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 12, shall remain in effect,
on a country-by-country basis, until the expiration of the Royalty Term in such
country in the Territories (the “Term”).    

12.2Incyte Termination for Convenience.    Subject to Section 13.1,  Incyte
shall have the right to terminate this Agreement in its sole discretion by
providing [**] prior written notice to Hengrui.

12.3Termination for Breach or Bankruptcy.  Without prejudice to any other
remedies available to it at law or in equity or under this Agreement,

12.3.1 Hengrui may terminate this Agreement:

(a)in the event that Incyte shall have materially breached or defaulted in the
performance of any of its obligations, Incyte shall have [**] after written
notice thereof was provided to Incyte by Hengrui to cure such breach or
default.  Unless Incyte has cured such breach or default prior to the expiration
of such [**] period, such termination shall become effective upon receipt of the
written notice of termination to be given within [**] of the end of such [**]
period; or



57

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

(b)as a result of the filing for or institution of bankruptcy, reorganization,
liquidation or receivership proceeding, or upon an assignment of a substantial
portion of the assets for the benefit of creditors of Incyte; provided that such
termination shall be effective only if such proceeding is not dismissed within
[**] after the filing thereof;  and

(c)if it is finally determined pursuant to Section 4.1.2(i) that Incyte has
Abandoned Development, and if Incyte either fails to provide to Hengrui the
written plan and payment provided for in Section 4.1.2(ii) or provides such plan
and payment but fails to initiate and diligently pursue such plan within the
[**] set forth in Section 4.1.2(ii), then Hengrui may elect to terminate this
Agreement by providing Incyte written notice of such termination, such
termination to be effective immediately.

12.3.2Incyte may terminate this Agreement:

(a)in the event that Hengrui shall have materially breached or defaulted in the
performance of any of its obligations, Hengrui shall have [**] after written
notice thereof was provided to Hengrui by Incyte to cure such breach or
default.  Unless Hengrui has cured such breach or default prior to the
expiration of such [**] period, such termination shall become effective upon
receipt of the written notice of termination to be given within [**] of the end
of such [**] period; or

(b)as a result of the filing for or institution of bankruptcy, reorganization,
liquidation or receivership proceeding, or upon an assignment of a substantial
portion of the assets for the benefit of creditors of Hengrui; provided that
such termination shall be effective only if such proceeding is not dismissed
within [**] after the filing thereof.

12.4Termination Disputes.    Notwithstanding anything to the contrary in this
Agreement, if a Party gives notice of termination under Section 12.3.1 or
12.3.2, and the other Party disputes whether such notice was proper, then the
issue of whether or not this Agreement was properly terminated shall be resolved
in accordance with Section 14, and this Agreement shall remain in full force and
effect until such dispute is resolved.  If as a result of such dispute
resolution process it is determined that the notice of termination was proper,
then such termination shall be deemed to be effective on the date on which such
dispute is resolved.  On the other hand, if as a result of the dispute
resolution process it is determined that the notice of termination was improper,
then no termination shall have occurred and this Agreement shall remain in full
force and effect.

Article 13
Effects of Termination and Other Remedies for Material Breach or Default,
Bankruptcy, or Termination for Convenience

13.1Termination by Incyte for Convenience, and Termination by Hengrui for
Incyte’s Breach or Bankruptcy.  Without limiting any other legal or equitable
remedies that a Party may have, if this Agreement is terminated (i) by Incyte in
accordance with Section 12.2, or (ii) by Hengrui in accordance with Section
12.3.1, then the following provisions shall apply: 

13.1.1Termination of Licenses granted to Incyte.  For clarity, all rights and
licenses granted to Incyte under this Agreement shall immediately terminate and
be of no further force and effect and Incyte shall cease Developing and
Commercializing the Licensed

58

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Antibodies and the Licensed Products. Notwithstanding the foregoing, any
sublicenses granted by Incyte will remain in full force and effect; provided
that the sublicensee is not then in breach of its sublicense agreement and the
sublicensee agrees to be bound to Hengrui under the terms and conditions of the
sublicense agreement and that Hengrui shall not be bound to perform any duties
or obligations set forth in any sublicenses that extend beyond the duties and
obligations of Hengrui set forth in this Agreement. 

13.1.2Transition of Clinical Studies.  In the event there are any ongoing
clinical trials of any Licensed Product in the Incyte Territory, at Hengrui’s
request, following the date a notice of termination has been issued, Incyte
agrees to continue such trials in the normal course until the effective date of
the termination, or, to the extent so requested by Hengrui, to promptly
transition to Hengrui or its designee such clinical trials or portions thereof;
in each case, at Incyte’s expense.

13.1.3Grant of License to Hengrui.  Incyte would grant to Hengrui a
non-exclusive, royalty-free, paid-up, perpetual, sublicensable, license under
any Incyte Patents and any Know-How that Incyte is obligated to provide Hengrui
under Section 13.1.4 below, in order to make, have made, use, sell, offer for
sale and import Licensed Products anywhere in the world; and

13.1.4Regulatory Filings.  Incyte shall promptly assign and transfer to Hengrui
all MAAs and Regulatory Approvals for Licensed Products that are held or
controlled by or under authority of Incyte or its Affiliates or Sublicensees,
and shall take such actions and execute such other instruments, assignments and
documents as may be necessary to effect the transfer of rights under the MAAs
and Regulatory Approvals to Hengrui, including causing each of its Sublicensees
to transfer any such Regulatory Filings to Hengrui.  If applicable Law prevents
or delays the transfer of ownership of MAAs and Regulatory Approvals to Hengrui,
Incyte shall grant, and does hereby grant, to Hengrui an exclusive and
irrevocable right of access and reference to such MAAs and Regulatory Approvals
for Licensed Products, and shall cooperate fully to make the benefits of such
MAAs and Regulatory Approvals available to Hengrui and/or its
designee(s).  Within [**] after notice of such termination, Incyte shall provide
to Hengrui copies of all such MAAs and Regulatory Approvals, and of all
Regulatory Materials and other Know-How pertaining to any Licensed Products, or
the manufacture thereof.  Hengrui shall be free to use and disclose such MAAs
and Regulatory Approvals and other items in connection with the exercise of its
rights and licenses under this Section 13.1.

13.1.5Trademarks.  Incyte hereby assigns and shall cause to be assigned to
Hengrui all worldwide rights in and to any trademarks specific to one or more
Licensed Products that Incyte used with Licensed Product(s).  It is understood
that such assignment shall not include the Incyte name or trademark for the
Incyte company itself, or any rights to any trademarks for Incyte products other
than the Licensed Products.



59

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

13.1.6If this Agreement is terminated by Hengrui pursuant to Section 12.3.1,
then the transfer of all MAAs and Regulatory Approvals pursuant to Section
13.1.4 and Trademarks pursuant to Section 13.1.5 shall be without charge to
Hengrui.  If this Agreement is terminated by Incyte pursuant to Section 12.2,
the Parties agree to negotiate in good faith the transfer of such MAAs,
Regulatory Approvals and Trademarks, including commercially reasonable and
customary compensation to Incyte, within [**] after such termination is
effective.

13.1.7Wind-Down.  If this Agreement is terminated by Incyte in accordance with
Section 12.2, notwithstanding the foregoing provisions of this Section 13.1, the
licenses granted to Incyte under this Agreement shall survive for a period
ending on the last calendar day of the [**] following the effective date of such
termination and Incyte and its Affiliates shall be entitled to (a) finish or
otherwise wind-down any ongoing Clinical Trials with respect to any Licensed
Antibodies or Licensed Products hereunder or transfer such Clinical Trials
(where Incyte is permitted to do so under applicable Laws) to Hengrui and (ii)
finish any work-in-progress and sell any Licensed Products remaining in
inventory, in accordance with the terms of this Agreement; provided that, for
clarity, Incyte shall have no obligation to undertake such activities and;
provided further, that such licenses shall be non-exclusive and Incyte shall
remain obligated to pay Hengrui the Royalty Payments and other amounts payable
hereunder (including milestones) applicable to said subsequent sales, with
respect to sales in the Incyte Territory, as applicable, in accordance with the
terms and conditions set forth in this Agreement and otherwise complies with the
terms set forth in this Agreement.    

13.2Termination by Incyte for Hengrui’s Breach or Bankruptcy.  Without limiting
any other legal or equitable remedies that Incyte may have, if this Agreement is
terminated by Incyte in accordance with Section 12.3.2, then the following
provisions shall apply: 

13.2.1Termination of Licenses granted to Hengrui.  For clarity, all rights and
licenses granted to Hengrui under this Agreement shall immediately terminate and
be of no further force and effect.

13.2.2Continuance of Licenses granted to Incyte.  All rights and licenses
granted to Incyte under this Agreement shall continue and shall become perpetual
licenses; provided, however, that Incyte Royalty Payments payable by Incyte to
Hengrui under Article 7 after the effective date of termination shall be reduced
by [**] and Incyte shall only pay [**] of the milestone payments as regulated in
Section 7.2. 

13.3Expiration of this Agreement.  Upon expiration of this Agreement pursuant to
Section 12.1 with respect to a given country in the Incyte Territory, Incyte
will have an exclusive (even as to Hengrui), fully paid, perpetual, royalty-free
right and license under the licenses in Section 2.1 to Develop, Commercialize
and to Manufacture the Licensed Products in the Incyte Territory. 



60

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

13.4Return of Confidential Information.  Upon the expiration or termination of
this Agreement, the provisions of Section 11.3 shall apply.

13.5Accrued Rights.  Termination or expiration of this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to the effective date of such termination.  Such termination will
not relieve a Party from obligations that are expressly indicated to survive the
termination or expiration of this Agreement.

13.6Survival.  Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: Sections 2.2.1, 7.6-7.10 (with respect to payment obligations accrued
prior to such expiration or termination), 8.1.1,  8.1.2,  8.1.3,  8.1.6,  11.9
and 15.3 and Article 1 (solely to the extent necessary for the interpretation of
the other surviving provisions) and Article 13. Except as set forth in this
‎Article 13 or otherwise expressly set forth herein, upon termination or
expiration of this Agreement all other rights and obligations of the Parties
shall cease.  

13.7Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by Hengrui and Incyte are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that each Party, as licensee of certain rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code.  The Parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against a Party
(such Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code, (a) the other
Party shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any intellectual property licensed to such other Party and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it (x) upon any such
commencement of a bankruptcy proceeding upon such other Party’s written request
therefore, unless the Bankrupt Party elects to continue to perform all  of its
obligations under this Agreement or (y) if not delivered under clause (x),
following the rejection of this Agreement by the Bankrupt Party upon written
request therefore by the other Party and (b) the Bankrupt Party shall not
unreasonably interfere with the other Party’s rights to intellectual property
and all embodiments of intellectual property, and shall assist and not
unreasonably interfere with the other Party in obtaining intellectual property
and all embodiments of intellectual property from another entity.  The
“embodiments” of intellectual property includes all tangible, intangible,
electronic or other embodiments of rights and licenses hereunder, including all
compounds and products embodying intellectual property, Products, filings with
Regulatory Authorities and related rights and Hengrui Know-How in the case that
Hengrui is the Bankrupt Party.    

Article 14
Dispute Resolution

14.1Disputes.  The Parties recognize that, from time to time during the Term,
disputes may arise as to certain matters which relate to either Party’s rights
and/or obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the

61

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

procedures set forth in this Article 14 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement. 

14.2Arising Between the Parties.  With respect to all disputes arising between
the Parties or their representatives and not arising from the JSC under Sections
3.4 and 3.5, including any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, if the Parties are unable to resolve such dispute within [**] after
such dispute is first identified by either Party in writing to the other, the
Parties shall refer such dispute to the Chief Executive Officers of each of the
Parties, for attempted resolution by good-faith negotiations within [**] after
such notice is received.    

14.3Dispute Resolutions.  If the Chief Executive Officers are not able to
resolve such dispute referred to them under Section 14.2 within such [**]
period, then either Party may refer the matter to expedited arbitration in
accordance with Section 14.5 unless such dispute, controversy or claim relates
to the scope, validity, enforceability or infringement of any patent rights
covering the manufacture, use or sale of any Licensed Product or of any
trademark rights relating to any Licensed Product in which case it shall be
resolved in accordance with Section 14.4.    

14.4Patent and Trademark Dispute Resolution. Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any patent
rights covering the manufacture, use or sale of any Licensed Product or of any
trademark rights relating to any Licensed Product shall be submitted to a court
or patent authority of competent jurisdiction in the Territories in which such
patent or trademark rights were granted or arose.

14.5Arbitration.  Any dispute relating to the validity, performance,
construction or interpretation of this Agreement, which cannot be resolved
amicably between the Parties, shall be determined by arbitration in accordance
with [**].  The decision of the arbitrators shall be final and binding upon the
Parties and enforceable in any court of competent jurisdiction.  Place of
arbitration is New York, New York, U.S.  The number of arbitrators is three
(3).  The language of the arbitration proceeding is English.  Judgment upon any
award made by the arbitrators may be entered in any court having jurisdiction
thereof.   

14.6Injunctive Relief.  Nothing herein may prevent either Party from seeking a
preliminary injunction or temporary restraining order, in any court of competent
jurisdiction, so as to prevent any Confidential Information from being disclosed
in violation of this Agreement. 

Article 15
Miscellaneous

15.1Entire Agreement; Amendment.  This Agreement, including the Schedules and
Exhibits hereto, sets forth the complete, final and exclusive agreement and all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including the Confidential Disclosure Agreement between the Parties dated May 6,
2015 (which shall remain effective prior to the Effective Date). There are no
covenants, promises, agreements, warranties, representations, conditions or

62

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

understandings, either oral or written, between the Parties other than as are
set forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized representative of each Party.

15.2Force Majeure.  A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
makes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the Parties, including an act of God, war, civil commotion, terrorist act,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, and storm or like
catastrophe.  Notwithstanding the foregoing, a Party shall not be excused from
making payments owed hereunder because of force majeure affecting such Party.
When such circumstances arise, the Parties shall discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution.    

15.3Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.3, and shall be deemed to have been given for all purposes (i) when
delivered, if hand-delivered or sent by facsimile on a Business Day, (ii) on the
next Business Day if sent by a reputable international overnight courier
service, or (iii) three (3) Business Days after mailing, if mailed by
first-class certified or registered airmail, postage prepaid, return receipt
requested.  Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below: 

If to Hengrui:

Jiangsu Hengrui Medicine Co., Ltd.

 

No.7 Kunlunshan Road

 

Lianyungang Eco & Tech Development Zone

 

Jiangsu Province, China 222047

 

Attention: President

 

Fax: [**]

 

With a copy to:

Wilson, Sonsini, Goodrich and Rosati, P.C.

 

650 Page Mill Road

 

Palo Alto, CA 94304-1050

 

Attention: Karen Wong

 

Fax: [**]

 

If to Incyte:

Incyte Europe SARL

 

1 rue Pre-de-la-Bichette

 

Geneva, Switzerland 1202

 

Attention: Hervé Hoppenot

 

Fax: [**]





63

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

With a copy to:

Incyte Corporation

 

1801 Augustine Cut-off

 

Wilmington, DE 19803

 

Attention: General Counsel

 

Fax: [**]

 

And a copy to:

Morgan, Lewis & Bockius LLP

 

502 Carnegie Center

 

Princeton, New Jersey 08540

 

Attention:  Randall B. Sunberg

 

Fax: [**]

 

15.4No Strict Construction; Interpretation.  This Agreement has been prepared
jointly and shall not be strictly construed against either Party.  Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.  The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

15.5Assignment.    Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that either Party may make such an assignment without the other
Party’s consent to (i) Affiliates (provided, however that (a) the assigning
Party provides prior written information of any planned assignment to an
Affiliate, (b) assigning Party will remain jointly and severally liable with,
and will guarantee in written form vis-à-vis the other Party the performance of,
the relevant Affiliate under this Agreement, and (c) the relevant Affiliate
assignee will assume in writing vis-à-vis the other Party all of the assigning
Party’s obligations under this Agreement) and (ii) a successor to substantially
all of the business of the assigning Party to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction;
provided, that if such assignment by Incyte would result in
non-creditable withholding or other similar taxes becoming due on payments to
Hengrui under this Agreement, then any such assignment will require Hengrui’s
prior written consent absent an express agreement by Incyte or the assignee to
pay or reimburse Hengrui for any such non-creditable taxes resulting from such
assignment, such consent not to be unreasonably withheld or delayed. Any
permitted assignment shall be binding on the successors of the assigning
Party.  Any assignment or attempted assignment by either Party in violation of
the terms of this Section 15.4 shall be null, void and of no legal effect.

15.6Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to perform all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.7Severability.  If any one or more of the provisions of this Agreement are
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, such provision or provisions shall be
considered severed from this

64

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

Agreement and shall not serve to invalidate any remaining provisions
hereof.  The Parties shall make a good-faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

15.8No Waiver.  Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.9Cumulative Remedies.  No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

15.10Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way.  Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the
Parties.  Furthermore, none of the transactions contemplated by this Agreement
shall be construed as a partnership for any tax purpose.

15.11No Third Party Rights.  The provisions of this Agreement are for the
exclusive benefit of the Parties, and no other person or entity shall have any
right or claim against any Party by reason of these provisions or be entitled to
enforce any of these provisions against any Party.

15.12Expenses.  Except as otherwise specifically provided in this Agreement,
each Party (and its Affiliates) shall bear its own costs and expenses in
connection with entering into this Agreement and the consummation of the
transactions and performance of its obligations contemplated hereby.

15.13English Language; Governing Law.  This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement.  This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the substantive laws of the State of New York,
without giving effect to any choice of law principles that would require the
application of the laws of a different state.  Both Parties consent to the
jurisdiction of the state and federal courts in New York, New York, U.S.

15.14Counterparts.  This Agreement may be executed in two (2) counterparts,
including by facsimile or PDF, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank] 

 

 



65

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

In Witness Whereof, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

JIANGSU HENGRUI MEDICINE CO., LTD.

INCYTE EUROPE SARL

 

 

 

 

By:

/s/ Piaoyang Sun

By:

/s/ Hervé Hoppenot

Name:

Piaoyang Sun

Name:

Hervé Hoppenot

Title:

Chairman

Title:

President

 

 

 

 

 

 

 

 

INCYTE EUROPE SARL

 

 

 

 

 

 

By:

/s/ Sébastien Roy

 

 

Name:

Sébastien Roy

 

 

Title:

Authorized Signatory

 

 

 

 

 

Signed in Geneva, Switzerland on 1 September 2015

 

 



(Signature Page to the License and Collaboration Agreement)

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

EXHIBIT A

[**]

 

[**]

 

 

 



A-2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

EXHIBIT B

Press Release

 

 

 



B-1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

Picture 2 [incy20150930ex102103f37001.jpg]

 

 

FOR IMMEDIATE RELEASE

 

Incyte Announces Global License Agreement with Jiangsu Hengrui Medicine for
SHR-1210, an Investigational Anti-PD-1 Monoclonal Antibody

Incyte to pay Hengrui $25 million upfront plus the potential for milestone and
royalty payments

WILMINGTON, DE – September 2, 2015 – Incyte Corporation (Nasdaq: INCY) today
announced a global license and collaboration agreement with Jiangsu Hengrui
Medicine Co., Ltd. for the development and commercialization of SHR-1210, an
investigational anti-PD-1 monoclonal antibody. Under the agreement, Incyte will
have the exclusive development and commercialization rights to SHR-1210
worldwide, with the exception of Mainland China, Hong Kong, Macau, and Taiwan.
SHR-1210 is expected to enter proof-of-concept studies for the treatment of
patients with advanced solid tumors in the coming months.

“The addition of this anti-PD-1 candidate to our early stage portfolio
reinforces our commitment to cancer patients and further diversifies our
clinical development programs,” stated Hervé Hoppenot, President and Chief
Executive Officer of Incyte. “We continue to make excellent progress in the
multiple clinical trials underway across our existing portfolio, including our
strategic collaborations.”

Piaoyang Sun, Chairman of the Board of Hengrui, added, “Both Incyte and Hengrui
are dedicated to cancer immunotherapy and are investigating several relevant
biological targets in the area. The addition of SHR-1210 is an excellent fit to
Incyte’s oncology portfolio, and we are pleased to see Incyte’s commitment to
this PD-1 program. Combining the expertise and resources of both companies can
accelerate the development of SHR-1210.”

Terms of the Agreement

Under the terms of the agreement, Incyte will acquire development and
commercialization rights to SHR-1210 worldwide, with the exception of Mainland
China, Hong Kong, Macau, and Taiwan, in exchange for an upfront payment of $25
million. The terms also include potential milestone payments of up to $770
million to Hengrui, consisting of $90 million for regulatory approval
milestones, $530 million for commercial performance milestones, and $150 million
based on clinical superiority. The terms also include tiered royalties to
Hengrui on net sales of SHR-1210 in Incyte territories. Under the Agreement,
Incyte and Hengrui will assume all financial obligations associated with the
development and commercialization of SHR-1210 in their respective territories.

About Anti-PD-1 Monoclonal Antibodies

Monoclonal antibodies targeting PD-1 enhance anti-tumoral immunity and are being
developed for the treatment of cancer. Many tumor cells express PD-L1, an
immunosuppressive PD-1 ligand. Inhibition of the interaction between PD-1 and
PD-L1, known as immune checkpoint blockade, can enhance T-cell responses and
mediate preclinical antitumor activity.





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

For this transaction, Incyte was advised by Morgan Lewis, and Hengrui was
advised by Wilson Sonsini Goodrich & Rosati.

About Incyte

Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary
therapeutics, primarily for oncology.  For additional information, please visit
www.incyte.com.

About Jiangsu Hengrui Medicine Co., Ltd.

Jiangsu Hengrui Medicine Co., Ltd., established in 1970, is a fully integrated
pharmaceutical company in China, with annual net sales of over U.S. $1.2
billion. Hengrui's products and innovative R&D span multiple therapeutic areas,
including oncology and hematology, anesthesiology and pain management,
cardiovascular and metabolic diseases, contrast media, and inflammation.
Visit http://www.hrs.com.cn for further information.

Forward-Looking Statements (Incyte)

Except for the historical information set forth herein, the matters set forth in
this press release, including without limitation statements with respect to the
timing of proof of concept studies for SHR-1210, contain predictions and
estimates and are forward-looking statements within the meaning of the "safe
harbor" provisions of the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are based on Incyte’s current expectations and
subject to risks and uncertainties that may cause actual results to differ
materially, including the high degree of risk associated with drug development,
results of further research and development, unanticipated delays, other market
or economic factors and technological advances, regulatory approval of the
transaction and other risks detailed from time to time in Incyte's filings with
the Securities and Exchange Commission, including its Quarterly Report on Form
10-Q for the quarter ended June 30, 2015. Incyte disclaims any intent or
obligation to update these forward-looking statements.





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

Contacts

 

 

 

 

 

 

 

Investors

 

Media

 

Michael Booth, DPhil

+1 302 498 5914

Catalina Loveman

+1 302 498 6171

 

mbooth@incyte.com

 

cloveman@incyte.com

 

 

 

1 Weber J (Oct 2010). "Immune checkpoint proteins: a new therapeutic paradigm
for cancer--preclinical background: CTLA-4 and PD-1 blockade". Seminars in
Oncology 37(5): 430–9. doi:10.1053/j.seminoncol.2010.09.005. PMID 21074057.

 

 

 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT MATERIAL

 

EXHIBIT C

Australian Study Protocol Summary

 

 

C-1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------